Exhibit 10.1

 

EXECUTION COPY

 

 

 

STOCK PURCHASE AGREEMENT

 

between

 

EQ INDUSTRIAL SERVICES, INC.

 

and

 

ASPV HOLDINGS, INC.

 

 

DATED AS OF AUGUST 4, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I           PURCHASE AND SALE OF THE SHARES

1

SECTION 1.01

Purchase and Sale of the Shares

1

ARTICLE II         CLOSING; WORKING CAPITAL ADJUSTMENT

1

SECTION 2.01

Closing

1

SECTION 2.02

Working Capital Adjustment

2

ARTICLE III       CONDITIONS TO CLOSING

5

SECTION 3.01

Buyer’s Obligation

5

SECTION 3.02

Seller’s Obligation

6

SECTION 3.03

Satisfaction of Closing Conditions

7

SECTION 3.04

Frustration of Closing Conditions

8

ARTICLE IV        REPRESENTATIONS AND WARRANTIES OF SELLER

8

SECTION 4.01

Authority

8

SECTION 4.02

No Conflicts; Consents

9

SECTION 4.03

The Shares

9

SECTION 4.04

Organization and Standing; Books and Records

10

SECTION 4.05

Capital Stock of the Company

10

SECTION 4.06

Company Subsidiaries; Equity Interests

10

SECTION 4.07

Financial Statements

11

SECTION 4.08

Undisclosed Liabilities

12

SECTION 4.09

Taxes

12

SECTION 4.10

Assets Other than Real Property Interests

14

SECTION 4.11

Real Property

14

SECTION 4.12

Intellectual Property

15

SECTION 4.13

Material Contracts

16

SECTION 4.14

Litigation

18

SECTION 4.15

Benefit Plans

19

SECTION 4.16

Absence of Changes or Events

21

SECTION 4.17

Compliance with Applicable Laws

21

SECTION 4.18

Employee and Labor Matters

22

SECTION 4.19

Environmental Matters

22

SECTION 4.20

Broker’s Fees

24

SECTION 4.21

Affiliated Transactions

24

SECTION 4.22

Insurance

25

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 4.23

Customers and Suppliers

25

ARTICLE V         COVENANTS OF SELLER

26

SECTION 5.01

Access

26

SECTION 5.02

Ordinary Conduct

26

SECTION 5.03

Assignment of ASPV Acquisition Documents

29

SECTION 5.04

Exclusive Dealing

29

SECTION 5.05

Seller Assistance with Financing

29

SECTION 5.06

Confidentiality

30

ARTICLE VI        REPRESENTATIONS AND WARRANTIES OF BUYER

30

SECTION 6.01

Authority

30

SECTION 6.02

No Conflicts: Consents

31

SECTION 6.03

Securities Act

31

SECTION 6.04

Actions and Proceedings, etc.

31

SECTION 6.05

Financing

31

SECTION 6.06

Guaranty

33

SECTION 6.07

Solvency

33

ARTICLE VII      COVENANTS OF BUYER

33

SECTION 7.01

Confidentiality

33

SECTION 7.02

No Additional Representations

34

SECTION 7.03

No Use of Certain Names

35

SECTION 7.04

Buyer Activity on Closing Date

35

ARTICLE VIII    MUTUAL COVENANTS

35

SECTION 8.01

Consents

35

SECTION 8.02

Cooperation

36

SECTION 8.03

Publicity

36

SECTION 8.04

Reasonable Best Efforts

36

SECTION 8.05

Records

37

SECTION 8.06

Financing

37

SECTION 8.07

Employee Matters

39

SECTION 8.08

Release

40

SECTION 8.09

Transition Services

41

SECTION 8.10

Fixed Pricing for Certain Services; Disposal Services

43

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

ARTICLE VIII    MUTUAL COVENANTS

44

ARTICLE X         FURTHER ASSURANCES

44

SECTION 10.01

Further Assurances

44

ARTICLE XI        ENVIRONMENTAL MATTERS

44

SECTION 11.01

ISRA and Environmental Matters

44

ARTICLE XII      TAX MATTERS

46

SECTION 12.01

Tax Returns

46

SECTION 12.02

Cooperation

46

SECTION 12.03

Refunds and Credits

46

SECTION 12.04

Transfer Taxes

46

SECTION 12.05

FIRPTA Certificate

47

SECTION 12.06

Buyer Activity Post-Closing

47

ARTICLE XIII    TERMINATION

47

SECTION 13.01

Termination

47

SECTION 13.02

Return of Confidential Information

48

SECTION 13.03

Consequences of Termination

48

ARTICLE XIV     NON-SURVIVAL OF REPRESENTATIONS

48

SECTION 14.01

Non-Survival of Representations

48

ARTICLE XV      MISCELLANEOUS

48

SECTION 15.01

Assignment

48

SECTION 15.02

No Third Party Beneficiaries

49

SECTION 15.03

Fees and Expenses

49

SECTION 15.04

Specific Performance

49

SECTION 15.05

Amendments

50

SECTION 15.06

Notices

50

SECTION 15.07

Interpretation; Exhibits and the Seller Disclosure Schedule; Definitions

51

SECTION 15.08

Counterparts

60

SECTION 15.09

Entire Agreement

60

SECTION 15.10

Brokers

60

SECTION 15.11

Severability

60

SECTION 15.12

Consent to Jurisdiction

60

SECTION 15.13

Waiver of Jury Trial

61

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 15.14

GOVERNING LAW

61

SECTION 15.15

Non-Recourse

61

 

iv

--------------------------------------------------------------------------------


 

Schedules, Exhibits and Annexes

 

Annex I

Equity Commitment Letter

 

 

 

 

Annex II

Limited Guaranty

 

 

 

 

Annex III

Working Capital Accounts

 

 

v

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of August 4, 2015 (this “Agreement”), between
EQ INDUSTRIAL SERVICES, INC., a Michigan corporation (“Seller”), and ASPV
Holdings, Inc., a Delaware corporation (“Buyer”).  All capitalized terms used in
this Agreement shall have the respective meanings assigned to such terms in
Section 15.07.

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of the issued and outstanding capital stock of Allstate Power
Vac, Inc., a New York corporation and wholly owned subsidiary of Seller (the
“Company”), consisting of 1,000 shares of Common Stock, no par value (the
“Shares”).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

Purchase and Sale of the Shares

 

SECTION 1.01                                      Purchase and Sale of the
Shares.  On the terms and subject to the conditions of this Agreement, Seller
will sell, transfer, assign, convey and deliver (or cause to be sold, assigned,
transferred, conveyed and delivered) to Buyer, and Buyer will purchase from
Seller, the Shares, free and clear of all Liens, for an aggregate purchase price
equal to $58,000,000.00 (the “Purchase Price”), payable and subject to
adjustment as set forth in Article II.

 

ARTICLE II

 

Closing; Working Capital Adjustment

 

SECTION 2.01                                      Closing.  (a) Subject to the
terms and conditions of this Agreement, the sale and purchase contemplated by
this Agreement shall take place at a closing (the “Closing”) to be held at
10:00 a.m., Boise, Idaho time, on the first day of the calendar month after the
satisfaction or waiver (subject to Applicable Law) of the conditions set forth
in Article III (excluding conditions that, by their terms, are to be satisfied
at Closing but subject to the satisfaction or waiver of such conditions), which
shall take place remotely via the exchange of facsimile or scanned final
instruments and executed signature pages, or at such other time or on such other
date or at such other place as Seller and Buyer may mutually agree upon in
writing.  The day on which the Closing takes place is referred to herein as the
“Closing Date” and the Closing shall be deemed effective as of 12:01 a.m.,
Boise, Idaho time, on the Closing Date (the “Effective Time”).

 

(b)                                 No later than three (3) business days prior
to the Closing Date, Seller shall prepare and deliver to Buyer a statement
certified as to its truth and accuracy by an executive officer of Seller,
setting forth, in reasonable detail, Seller’s good faith determinations and
calculations of (i) the WC Amount (which shall be the amount determined by the
Accounting

 

1

--------------------------------------------------------------------------------


 

Firm), (ii) the Estimated Working Capital, (iii) an estimate of the CapEx
Adjustment (the “Estimated CapEx Adjustment”), (iv) an estimate of the Closing
Cash (the “Estimated Closing Cash”) (which can be a negative number), (v) an
estimate of the Closing Indebtedness (the “Estimated Closing Indebtedness”),
(vi) the Transaction Expenses (the “Estimated Transaction Expenses”) and
(vii) based on the amounts in clauses (i)-(vi), the Closing Date Amount, in each
case, delivered with reasonable supporting detail with respect to the
determination and calculation of such amounts, along with a certificate of
Seller stating that the statement has been prepared in compliance with the
requirements of this Section 2.01, including all definitions; provided, that in
the event that Buyer notifies Seller prior to the Closing that it disputes
Seller’s determination or calculation of the Closing Date Amount or any
component thereof (other than the WC Amount, which shall be determined by the
Accounting Firm), then Buyer and Seller shall cooperate in good faith to resolve
any such dispute as promptly as practicable, and modify the Closing Date Amount
and the components thereof (other than the WC Amount, which shall be determined
by the Accounting Firm) as appropriate to reflect any agreed adjustments
thereto, and the terms defined in this sentence shall be deemed to reflect any
such agreed modifications; provided, further, that to the extent Buyer and
Seller are unable to resolve any such disputes, such disputes shall in no event
delay the Closing or the Closing Date and Seller’s calculation of Closing Date
Amount and the components thereof (other than the WC Amount, which shall be
determined by the Accounting Firm) shall not be modified and Buyer and Seller
shall proceed to Closing on the basis of such calculation (as modified to
reflect any agreed adjustments).  Notwithstanding anything in this Agreement to
the contrary, if as of Closing Buyer does not have sufficient funds to pay to
Seller an amount in excess of the Purchase Price resulting from any adjustment
to the Purchase Price pursuant to this Section 2.01(b), the failure of Buyer to
have such sufficient funds in excess of the Purchase Price shall not delay the
Closing and Buyer shall remain responsible for the payment to Seller of such
funds in excess of the Purchase Price, subject to any adjustment pursuant to
Section 2.02.

 

(c)                                  At the Closing:  (a) Buyer shall
(i) deliver to Seller, by wire transfer of immediately available funds to a bank
account designated in writing by Seller at least two (2) business days prior to
the Closing Date (or if the Closing occurs on a day that is not a business day,
then by certified bank check or transfer of an escrow account or bank account),
immediately available funds in an amount equal to the Closing Date Amount and
(ii) pay the Estimated Transaction Expenses to the obligees thereof by wire
transfer of immediately available funds in accordance with invoices or other
documents evidencing such amounts which Seller shall deliver to Buyer at least
three (3) business days prior to the Closing Date; provided, that if the Closing
occurs on a day that is not a business day, then Buyer will pay the Estimated
Transaction Expenses on the next business day following the Closing Date; and
(b) Seller shall deliver or cause to be delivered to Buyer certificates
representing the Shares, duly endorsed in blank or accompanied by stock powers
duly endorsed in blank in proper form for transfer, with appropriate transfer
stamps, if any, affixed.

 

SECTION 2.02                                      Working Capital Adjustment. 
(a) (i) Within sixty (60) days after the Closing Date, Seller shall prepare and
deliver to Buyer a statement (the “Statement”), certified as to its truth and
accuracy by an executive officer of Seller, setting forth, in reasonable detail,
(A) a determination and calculation of the WC Amount, which shall be determined
by the Accounting Firm, (B) Working Capital as of the Effective Time (“Closing
Working Capital”), (C) the CapEx Adjustment, (D) the Cash as of the Effective
Time (“Closing Cash”) (which can

 

2

--------------------------------------------------------------------------------


 

be a negative number), (E) the Indebtedness as of the Effective Time (“Closing
Indebtedness”) and (F) the Transactions Expenses as of the Effective Time
(“Closing Transaction Expenses”), along with a certificate of Seller stating
that the Statement has been prepared in compliance with the requirements of this
Section 2.02, including all definitions.

 

(ii)                                  The Statement shall become final and
binding upon the parties on the sixtieth (60th) day following delivery thereof,
unless Buyer gives written notice of its disagreement with the Statement
(“Notice of Disagreement”) to Seller prior to such date.  Any Notice of
Disagreement shall specify in reasonable detail the item and amount of any
disagreement so asserted.  If a Notice of Disagreement is received by Seller,
then the Statement (as revised in accordance with clause (1) or (2) below) shall
become final and binding upon Seller and Buyer on the earlier of (1) the date
Seller and Buyer resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement and (2) the date any
disputed matters are finally resolved in writing by the Accounting Firm.  For
the avoidance of doubt, Buyer may not include in the Notice of Disagreement a
disagreement with respect to the Accounting Firm’s determination and/or
calculation of the WC Amount.

 

(iii)                               During the sixty (60) day period following
the delivery of a Notice of Disagreement, Seller and Buyer shall seek in good
faith to resolve in writing any differences which they may have with respect to
the matters specified in the Notice of Disagreement.  At the end of such sixty
(60) day period, Seller and Buyer shall submit to the Dispute Resolution team of
the Detroit, Michigan office of Plante & Moran, PLLC, or if such firm refuses to
take the engagement, a nationally recognized independent accounting firm
mutually agreed upon by Seller and Buyer (the “Accounting Firm”) for review and
resolution of any and all matters which remain in dispute and which were
included in the Notice of Disagreement.  Seller and Buyer shall use commercially
reasonable efforts to cause the Accounting Firm to render a decision resolving
the matters submitted to the Accounting Firm within thirty (30) days of the
receipt of such submission.  Seller and Buyer agree that judgment may be entered
upon the final written determination of the Accounting Firm in any court having
jurisdiction over the party against which such determination is to be enforced. 
The Accounting Firm’s determination shall be accompanied by a certificate of the
Accounting Firm that it reached its decision in accordance with the provisions
of this Section 2.02, including all applicable definitions.  The fees and
expenses of the Accounting Firm pursuant to this Section 2.02(a) shall be borne
by Buyer and Seller in inverse proportion as they may prevail on matters
resolved by the Accounting Firm, which proportionate allocation also shall be
determined by the Accounting Firm at the time the determination of the
Accounting Firm is rendered on the merits of the matter submitted.  In
calculating the Closing Working Capital, CapEx Adjustment, Closing Cash, Closing
Transaction Expenses or Closing Indebtedness, the Accounting Firm (i) shall be
limited to addressing any particular disputes referred to in the Notice of
Disagreement and (ii) such calculation shall, with respect to any disputed item,
be no greater than the higher amount calculated by Seller or Buyer, and no less
than the lower amount calculated by Seller or Buyer, as the case may be.

 

(b)                                 The Purchase Price shall be (i) increased or
decreased (as applicable) by the amount by which Closing Working Capital (as
finally determined pursuant to Section 2.02(a)) is greater than or less than the
WC Amount (as finally determined pursuant to Section 2.02(a)),  (ii) increased
by the amount of the CapEx Adjustment (as finally determined pursuant to
Section 2.02(a)), (iii) increased or decreased (as applicable) by the amount of
the Closing Cash

 

3

--------------------------------------------------------------------------------


 

(as finally determined pursuant to Section 2.02(a)), (iv) increased or decreased
(as applicable) by the amount of the Closing Transaction Expenses (as finally
determined pursuant to Section 2.02(a)) and (v) decreased by the amount of the
Closing Indebtedness (as finally determined pursuant to Section 2.02(a)) (the
Purchase Price as so increased or decreased shall hereinafter be referred to as
the “Adjusted Purchase Price”).  If the Closing Date Amount is less than the
Adjusted Purchase Price, Buyer shall, and if the Closing Date Amount is more
than the Adjusted Purchase Price, Seller shall, within ten (10) business days
after the Statement becomes final and binding on the parties in accordance with
Section 2.02(a), make payment to the other party by wire transfer of immediately
available funds of the amount of such difference, together with interest thereon
at the Prime Rate.  The “WC Amount” means an amount equal to the arithmetic mean
of the values for Working Capital as of the close of each of the consecutive 12
fiscal months of the Company ending with the last complete fiscal month of the
Company immediately prior to the fiscal month immediately preceding the month in
which the Closing occurs (for purposes of clarity, if the Closing occurs on
October 1, 2015, then the latest fiscal month included in the calculation of the
WC Amount would be August 2015), which shall be determined and calculated by the
Accounting Firm in accordance with the Seller Accounting Policies at least five
(5) business days prior to the Closing Date and which such determination and
calculation of the WC Amount by the Accounting Firm shall be final and binding
on the parties hereto.  No later than ten (10) business days prior to the
Closing Date, Seller shall submit a request to the Accounting Firm to determine
and calculate the WC Amount in accordance with the immediately preceding
sentence.  Any adjustment of the Purchase Price pursuant to this Section 2.02
shall be referred to as the “Working Capital Adjustment”.

 

(c)                                  The term “Working Capital” shall mean, with
respect to the Company and the Company Subsidiaries, as of any time of
determination, those current assets of the Company and the Company Subsidiaries,
on a consolidated basis, that are included in the line item categories of
current assets specifically identified on Annex III, less those current
liabilities of the Company and the Company Subsidiaries, on a consolidated
basis, that are included in the line item categories of current liabilities
specifically identified on Annex III, in each case, without duplication, and as
determined in a manner strictly consistent with the Seller Accounting Policies
and without giving effect to the transactions contemplated by this Agreement. 
Current assets and current liabilities relating to income Taxes shall not be
taken into account in determining Working Capital.  Cash shall not be taken into
account in determining Working Capital.  The parties agree that the WC Amount
and the Closing Working Capital shall be calculated using the same Seller
Accounting Policies.  The term “Working Capital Accounts” shall mean the line
items of the Working Capital set forth on Annex III.

 

(d)                                 During the period of time from and after the
Closing Date through the resolution of any Working Capital Adjustment
contemplated by this Section 2.02, Buyer agrees that it shall not take any
actions with respect to the accounting books and records of the Company relating
to the periods prior to the Effective Time on which the Statement is to be based
that results in changes to the calculations of the amounts to be set forth in
the Statement, including the Closing Working Capital, the CapEx Adjustment, the
Closing Cash and the Closing Indebtedness, or in any reserve or other account
existing in such books and records.

 

(e)                                  During the period of time from and after
the Closing Date through the resolution of any Working Capital Adjustment
contemplated by this Section 2.02, (i) Buyer shall promptly

 

4

--------------------------------------------------------------------------------


 

cause the Company to afford to Seller and any accountants, counsel or financial
advisers retained by Seller in connection with any Working Capital Adjustment
contemplated by this Section 2.02 (including the Accounting Firm) reasonable
access during normal business hours to all the Company’s and the Company
Subsidiaries’ properties, books, contracts, personnel and records relevant to
the adjustment contemplated by this Section 2.02 and shall provide Seller upon
Seller’s request and at Seller’s expense with copies of any such books,
Contracts and records, including Buyer’s work papers relating to any Notice of
Disagreement and (ii) Seller shall promptly afford to Buyer and any accountants,
counsel or financial advisers retained by Buyer in connection with any Working
Capital Adjustment contemplated by this Section 2.02 (including the Accounting
Firm) reasonable access during normal business hours to all of the Seller’s or
its Affiliates’ properties, books, contracts, personnel and records relevant to
the adjustment contemplated by this Section 2.02 and shall provide Buyer upon
Buyer’s request and at Buyer’s expense with copies of any such books, contracts
and records, including Seller’s work papers relating to the Statement and
calculation of the WC Amount and the Closing Date Amount; provided, that (x) as
a condition precedent to any such access to Seller pursuant to the preceding
clause (i), Seller and its applicable Affiliates shall execute a non-disclosure
agreement containing customary non-disclosure and non-use provisions with
respect to all information to be disclosed pursuant to the preceding clause
(i) and (y) all such access to Buyer pursuant to the preceding clause (ii) shall
be subject to the terms of the Confidentiality Agreement and to Section 7.01
hereof.  Notwithstanding anything in this Agreement to the contrary, if any
Restricted Cash that is not taken into account in determining the Adjusted
Purchase Price (as finally determined pursuant to Section 2.02) is identified in
writing prior to the date that is sixty (60) days after the Closing Date, such
Restricted Cash will be paid to Seller promptly after the lapse of any
restrictions on such Restricted Cash but only if such restrictions lapse and
such Restricted Cash is available within two years of the Closing Date.

 

ARTICLE III

 

Conditions to Closing

 

SECTION 3.01                                      Buyer’s Obligation.  The
obligation of Buyer to purchase and pay for the Shares is subject to the
satisfaction (or waiver by Buyer) as of the Closing of the following conditions:

 

(a)                                 The representations and warranties of Seller
(i) made in Sections 4.01, 4.03, 4.04 (the first sentence only), 4.05, 4.06(a),
4.06(b), 4.06(c) (the first sentence only), 4.06(d) and 4.20 of this Agreement
shall be true and correct in all but de minimis respects, as of the date hereof
and as of the time of the Closing as though made as of such time (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all but de minimis respects on and as of such earlier date), and (ii) made in
this Agreement, other than those described in clause (i) above, shall be true
and correct (disregarding all materiality and Material Adverse Effect
qualifications contained therein), as of the date hereof and as of the time of
the Closing as though made as of such time (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date), except in the case of this
clause (ii) where the failure to be so true and correct, individually or in the
aggregate, has not had, and

 

5

--------------------------------------------------------------------------------


 

would not reasonably be expected to have, a Material Adverse Effect.  Seller
shall have performed or complied in all material respects with all obligations
and covenants required by this Agreement to be performed or complied with by
Seller by the time of the Closing.  Seller shall have delivered to Buyer a
certificate dated the Closing Date and signed by an authorized officer of Seller
confirming that the condition in this Section 3.01(a) has been satisfied.

 

(b)                                 No (i) statute, rule, regulation, executive
order, decree or other legal restraint or prohibition shall be enacted, entered,
promulgated, enforced or issued by any Governmental Entity and be in effect and
(ii) temporary restraining order or preliminary or permanent injunction issued
by any Governmental Entity in the United States shall be pending, issued or
enforced and be in effect, in any case set forth in clauses (i) or (ii) above,
that prevents the purchase and sale of the Shares.

 

(c)                                  Seller and its Affiliates shall have
executed and delivered the other Transaction Documents to which it or they are a
party.

 

(d)                                 The ASPV Acquisition Documents shall have
been assigned pursuant to Section 5.03.

 

(e)                                  The Company shall have filed (i) an ISRA
General Information Notice with the NJDEP for the Rahway Site, and (ii) a
Remediation Certification for the Rahway Site, and posted a Remediation Funding
Source with any applicable Annual Surcharge Payment, consistent with
Section 11.01.

 

(f)                                   The Pre-Closing Transfers shall have been
completed.

 

(g)                                  Since the date hereof, there shall have
been no Material Adverse Effect.

 

(h)                                 All approvals or consents by Governmental
Entities that are set forth on Schedule 3.01(h) shall have been obtained. 
Approvals under the Solid Waste Utility Control Act and the Solid Waste
Management Act to consummate the transactions and all transfers contemplated by
this Agreement shall have been obtained.  Approvals required by NJDEP necessary
to own and operate the business of the Company shall have been obtained, and the
parties shall have complied with any statutory and regulatory requirements
imposed or administered by any of those Governmental Entities to the extent such
compliance is required as a material condition to the effectiveness of such
approvals and consents.

 

(i)                                     Seller shall have delivered to Buyer
evidence of termination of any Liens securing any Indebtedness of the Company or
any Company Subsidiary or any other filed Liens against the Company or any
Company Subsidiary or any asset of the Company or any Company Subsidiary (other
than (A) any filed Liens related to operating leases and (B) any filed Liens
securing amounts less than $50,000 in the aggregate).

 

SECTION 3.02                                      Seller’s Obligation.  The
obligation of Seller to sell and deliver the Shares to Buyer is subject to the
satisfaction (or waiver by Seller) as of the Closing of the following
conditions:

 

6

--------------------------------------------------------------------------------


 

(a)                                 The representations and warranties of Buyer
(i) made in Sections 6.01, 6.05, 6.06 and 6.07 of this Agreement shall be true
and correct in all but de minimis respects, as of the date hereof and as of the
time of the Closing as though made as of such time (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all but de
minimis respects on and as of such earlier date), and (ii) made in this
Agreement, other than those described in clause (i) above, shall be true and
correct (disregarding all materiality and Material Adverse Effect qualifications
contained therein), as of the date hereof and as of the time of the Closing as
though made as of such time (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date), except in the case of this clause
(ii) where the failure to be so true and correct, individually or in the
aggregate, has not had, and would not reasonably be expected to have, a material
adverse effect on, or materially delay, Buyer’s ability to consummate the
purchase and sale of the Shares and the other transactions contemplated by this
Agreement on the terms and conditions set forth herein.  Buyer shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by Buyer
by the time of the Closing.  Buyer shall have delivered to Seller a certificate
dated the Closing Date and signed by an authorized officer of Buyer confirming
the foregoing.

 

(b)                                 No (i) statute, rule, regulation, executive
order, decree or other legal restraint or prohibition shall be enacted, entered,
promulgated, enforced or issued by any Governmental Entity and be in effect and
(ii) temporary restraining order or preliminary or permanent injunction issued
by any Governmental Entity in the United States shall be pending, issued or
enforced and be in effect, in any case set forth in clauses (i) or (ii) above,
that prevents or seeks to prevent the purchase and sale of the Shares.

 

(c)                                  Buyer shall have executed and delivered the
other Transaction Documents to which it is party.

 

(d)                                 All submissions required under ISRA to
consummate the transactions and all transfers contemplated by this Agreement
shall have been made.

 

(e)                                  All approvals or consents by Governmental
Entities that are set forth on Schedule 3.01(h) shall have been obtained. 
Approvals under the Solid Waste Utility Control Act and the Solid Waste
Management Act to consummate the transactions and all transfers contemplated by
this Agreement shall have been obtained.  Approvals required by NJDEP necessary
to own and operate the business of the Company shall have been obtained, and the
parties shall have complied with any statutory and regulatory requirements
imposed or administered by any of those Governmental Entities to the extent such
compliance is required as a material condition to the effectiveness of such
approvals and consents.

 

(f)                                   The Pre-Closing Transfers shall have been
completed.

 

SECTION 3.03                                      Satisfaction of Closing
Conditions.  The parties acknowledge and agree that if Buyer or Seller has
knowledge of: (a) a failure of any condition set forth in Section 3.01 or 3.02,
respectively, or of any breach by the other party of any representation,
warranty,

 

7

--------------------------------------------------------------------------------


 

obligation or covenant contained in this Agreement, and such party proceeds with
the Closing, then, such party shall be deemed to have waived such failure or
breach and may not assert such failure or breach as a basis for termination
under Section 13.01; or (b) the breach of a representation or warranty of the
other party as of the date of this Agreement, then such party shall not be
entitled or permitted to assert such breach as the basis for the failure of a
closing condition set forth in Section 3.01 or 3.02, respectively, or to assert
such breach as a basis for termination pursuant to Section 13.01; and, in each
of clause (a) and/or (b), such party and its successors, assigns and Affiliates
shall not be entitled to sue for damages or to assert any other right or remedy
for any losses arising from any matters relating to such condition or breach,
notwithstanding anything to the contrary contained herein or in any certificate
delivered pursuant hereto.

 

SECTION 3.04                                      Frustration of Closing
Conditions.  Neither Buyer nor Seller may rely on the failure of any condition
set forth in Section 3.01 or 3.02, respectively, to be satisfied, and may not
assert such failure of a condition as a basis for termination pursuant to
Section 13.01, in each case (a) if such failure was caused by such party’s
failure to act in good faith or to use its reasonable best efforts to cause the
Closing to occur, as required by Section 8.04, or (b) if such failure was
primarily or proximately caused by the action or inaction of such party, or any
Affiliate or representative of such party, or any other person acting or not
acting at the instruction of such party, or any Affiliate or representative of
such party.  For purposes of this Section 3.04, references to “Buyer” shall be
deemed to include Mr. Lou Galasso III; provided, however, that references to
“Buyer” shall not be deemed to include Mr. Lou Galasso III for any purpose with
respect to (i) any failure by Mr. Lou Galasso III to act in good faith or to use
reasonable best efforts to cause the Closing to occur or (ii) any action or
inaction of Mr. Lou Galasso III, in any case with respect to clauses (i) and
(ii) immediately above, where Mr. Lou Galasso III was acting (or failing to act)
at the direction of US Ecology, Inc., any of its Affiliates or any of its or
their respective representatives.

 

ARTICLE IV

 

Representations and Warranties of Seller

 

Except as set forth in the Seller Disclosure Schedule delivered to Buyer
concurrent with the execution and delivery of this Agreement (it being
understood that any information set forth in one section or subsection of the
Seller Disclosure Schedule shall be deemed to apply to and qualify the
Section or subsection of this Agreement to which it corresponds and each other
Section or subsection of this Agreement to the extent that it is reasonably
apparent that such information is relevant to such other Section or subsection)
(the “Seller Disclosure Schedule”), Seller hereby represents and warrants to
Buyer as follows:

 

SECTION 4.01                                      Authority.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation.  Seller has all requisite corporate power
and authority to enter into this Agreement and the other Transaction Documents,
and to perform its obligations hereunder and thereunder.  Seller has all
requisite corporate power to consummate the transactions contemplated hereby and
thereby.  All corporate acts and other proceedings required to be taken by
Seller to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of

 

8

--------------------------------------------------------------------------------


 

the transactions contemplated hereby and thereby have been duly and properly
taken.  This Agreement has been duly executed and delivered by Seller and
constitutes, and the other Transaction Documents on the Closing Date will be
duly executed and delivered by Seller and will constitute, a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law
(the “Bankruptcy and Equity Exception”).

 

SECTION 4.02                                      No Conflicts; Consents. 
(a) The execution and delivery of this Agreement by Seller does not, and the
execution and delivery of the other Transaction Documents by Seller will not,
and the consummation of the transactions contemplated hereby and thereby and
compliance with the terms hereof and thereof will not (with or without notice or
lapse of time, or both), conflict with, or result in any violation of or default
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, or result in the creation
of any liens, claims, encumbrances, security interests, options, pledges,
mortgages, deeds of trust, rights of first refusal, easements, charges or
restrictions of any kind (“Liens”) upon any of the properties or assets of the
Company or any Company Subsidiary or the Shares or equity interests of any
Company Subsidiary under, any provision of (i) the Certificate of Incorporation
or Bylaws (or the comparable governing instruments) of Seller, the Company or
any Company Subsidiary, (ii) any judgment, order or decree, or, subject to the
matters referred to in clauses (i), (ii) and (iii) of paragraph (b) below, any
Applicable Law to which Seller, the Company, any Company Subsidiary or their
respective properties or assets is subject, (iii) any Material Contract,
(iv) any Permit or (v) any Environmental Permit.

 

(b)                                 No consent, approval, license, permit, order
or authorization of, written notice to, or registration, declaration or filing
with, any United States or foreign federal, state or local government or any
court, tribunal or administrative agency or commission or other governmental
body, authority or instrumentality of any kind (a “Governmental Entity”) is
required to be obtained or made by or with respect to Seller, the Company or any
Company Subsidiary in connection with the execution, delivery and performance of
this Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby other than (i) those that may be
required solely by reason of Buyer’s (as opposed to any other third party’s)
participation in the transactions contemplated hereby (which are set forth on
Section 4.02(b) of the Seller Disclosure Schedule), (ii) those Environmental
Permits that are set forth on Section 4.02(b) of the Seller Disclosure Schedule
and (iii) other than with respect to Environmental Permits, such consents,
approvals, licenses, permits, orders, authorizations, registrations,
declarations and filings, the absence of which, or the failure to make which,
individually or in the aggregate, would not reasonably be expected to be
material to the Company and the Company Subsidiaries, taken as a whole.

 

SECTION 4.03                                      The Shares.  Seller has good
and valid title to the Shares capable of being conveyed to Buyer, free and clear
of any Liens.  Assuming Buyer has the requisite power and authority to be the
lawful owner of the Shares, upon delivery to Buyer at the Closing of
certificates representing the Shares, duly endorsed by Seller for transfer to
Buyer in accordance with Section 2.01, and upon Seller’s receipt of the Closing
Date Amount in accordance with

 

9

--------------------------------------------------------------------------------


 

Section 2.01, good and valid title to the Shares capable of being conveyed to
Buyer will pass to Buyer, free and clear of any Liens, other than those arising
from acts of Buyer or its Affiliates.  Other than this Agreement, the Shares are
not subject to any voting trust agreement or other contract, agreement or
commitment, including any such contract, agreement or commitment restricting or
otherwise relating to the voting, dividend rights or disposition of the Shares.

 

SECTION 4.04                                      Organization and Standing;
Books and Records.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation.  The Company has full corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which, individually
or in the aggregate, would not reasonably be expected to be material to the
Company and the Company Subsidiaries.  The Company is duly qualified and in good
standing to do business as a foreign corporation in each jurisdiction in which
the conduct or nature of its business or the ownership, leasing or holding of
its properties makes such qualification necessary, except such jurisdictions
where the failure to be so qualified or in good standing, individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect. 
Seller has prior to the execution of this Agreement made available to Buyer true
and complete copies of the Certificate of Incorporation and Bylaws, each as
amended to the date hereof, of the Company.

 

SECTION 4.05                                      Capital Stock of the Company. 
The authorized capital stock of the Company consists of sixty thousand (60,000)
shares of common stock, no par value, of which one thousand (1,000) shares,
constituting the Shares, are duly authorized and validly issued and outstanding,
fully paid and nonassessable, and are being offered, sold and delivered pursuant
to this Agreement in compliance with all Applicable Law (assuming the
representations and warranties set forth in Section 6.03 are true and correct). 
Seller is the sole and exclusive record and beneficial owner of the Shares. 
Except for the Shares, there are no shares of capital stock or other equity
securities of the Company outstanding.  The Shares have not been issued in
violation of, and are not subject to, any right of first refusal, preemptive,
subscription or similar rights under any provision of Applicable Law, the
Certificate of Incorporation or Bylaws of the Company, any contract, agreement
or instrument to which the Shares are subject or Seller, the Company or any
Company Subsidiary is subject, bound or a party or otherwise.  There are no
outstanding warrants, options, rights, “phantom” stock rights, agreements,
convertible or exchangeable securities or other commitments (other than this
Agreement) (a) pursuant to which Seller or the Company is or may become
obligated to issue, sell, purchase, return or redeem any shares of capital stock
or other securities of the Company or (b) that give any person the right to
receive any benefits or rights similar to any rights enjoyed by or accruing to
the holders of shares of capital stock of the Company.  There are no outstanding
bonds, debentures, notes or other Indebtedness having the right to vote on any
matters on which stockholders of the Company may vote.

 

SECTION 4.06                                      Company Subsidiaries; Equity
Interests.  (a) Section 4.06(a) of the Seller Disclosure Schedule sets forth all
direct and indirect subsidiaries of the Company (each a “Company Subsidiary”),
listing each Company Subsidiary’s name, type of entity, jurisdiction, authorized
capital stock, membership interests or equivalent, the number and type of its
issued

 

10

--------------------------------------------------------------------------------


 

and outstanding shares of capital stock, membership units or similar ownership
interests, and the current ownership of such shares, membership units or similar
ownership interests.

 

(b)                                 Except for the Company Subsidiaries, there
are no other corporations, limited liability companies, partnerships, joint
ventures, associations or other entities or persons in which the Company or any
Company Subsidiary owns, of record or beneficially, any direct or indirect
equity or other interest or any right (contingent or otherwise) to acquire the
same.

 

(c)                                  Each Company Subsidiary is duly formed,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation.  Each Company Subsidiary has full organizational
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to carry on its business as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, would not be reasonable be expected to be material to the Company and
the Company Subsidiaries.  Each Company Subsidiary is duly qualified and in good
standing to do business as a foreign corporation or other organization in each
jurisdiction in which the conduct or nature of its business or the ownership,
leasing or holding of its properties makes such qualification necessary, except
such jurisdictions where the failure to be so qualified or in good standing,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.  Seller has prior to the execution of this Agreement
made available to Buyer true and complete copies of the organizational
documents, each as amended to the date hereof, of each of the Company
Subsidiaries.

 

(d)                                 All of the issued and outstanding equity
securities of each Company Subsidiary have been duly authorized and validly
issued, and are fully paid and nonassessable.  The Company or one or more of the
Company Subsidiaries is or are the sole and exclusive record and beneficial
owner(s) of all of the outstanding equity securities of each Company
Subsidiary.  The outstanding equity securities of each Company Subsidiary have
not been issued in violation of, and are not subject to, any right of first
refusal, preemptive, subscription or similar rights under any provision of
Applicable Law, the organizational documents of such Company Subsidiary, or any
contract, agreement or instrument to which the equity interests of any Company
Subsidiary or to which Seller, the Company or such Company Subsidiary is
subject, bound or otherwise a party.  With respect to each Company Subsidiary,
there are no outstanding warrants, options, rights, “phantom” stock rights,
agreements, convertible or exchangeable securities or other commitments
(i) pursuant to which Seller, the Company or any Company Subsidiary is or may
become obligated to issue, sell, purchase, return or redeem any shares of
capital stock or other securities of such Company Subsidiary or (ii) that give
any person the right to receive any benefits or rights similar to any rights
enjoyed by or accruing to the holders of shares of capital stock or other
securities of such Company Subsidiary.

 

SECTION 4.07                                      Financial Statements. 
Section 4.07 of the Seller Disclosure Schedule sets forth (i) the preliminary
estimate of the unaudited consolidated statement of net assets of the Company
and the Company Subsidiaries as of December 31, 2014, and the unaudited
consolidated income statement as of December 31, 2014, and (ii) preliminary
estimate of the unaudited consolidated statement of net assets of the Company
and the Company Subsidiaries as of March 31, 2015 (the “Balance Sheet”), and the
unaudited consolidated income

 

11

--------------------------------------------------------------------------------


 

statement for the three month period ended March 31, 2015 (clauses (i) and
(ii) collectively, the “Financial Statements”).  The Financial Statements have
been prepared in conformity with the Seller Accounting Policies consistently
applied, and do not include allocations for corporate overhead or other costs or
inter-company revenue items, and taking into account all of the foregoing
qualifications, on that basis fairly present in all material respects the
consolidated financial condition and results of operations of the Company and
the Company Subsidiaries as of the respective dates thereof and for the
respective periods indicated.

 

SECTION 4.08                                      Undisclosed Liabilities. 
Except for matters reflected or reserved against in the Financial Statements,
neither the Company nor any of the Company Subsidiaries has any liability or
obligation (whether known, unknown, asserted, unasserted, absolute, accrued,
unacccrued, contingent, fixed, liquidated, unliquidated, due, to become due or
otherwise) of any nature that would be required under GAAP, as in effect on the
date of this Agreement, to be reflected on a consolidated balance sheet of the
Company and the Company Subsidiaries (including the notes thereto), except
liabilities that (A) were incurred since the date of the Balance Sheet in the
ordinary course of business consistent with past practices (for purposes of
clause (A), none of which is a material liability resulting from breach of
contract, breach of warranty, violation of Applicable Law or an environmental
liability or clean-up obligation), (B) are incurred in connection with the
transactions contemplated by this Agreement or (C) would not, individually or in
the aggregate, reasonably be expected to be material to the Company and the
Company Subsidiaries, taken as a whole.  As of the date hereof, the Company and
the Company Subsidiaries do not and, as of the Closing, will not, have any
(i) liabilities or obligations for fees payable to Affiliates, (ii) liabilities
for transaction bonuses, or liabilities for Transaction Expenses incurred at any
time from June 18, 2014 through the Closing Date, (iii) deferred long-term
liabilities, seller notes or earn-outs or (iv) liabilities arising under any
interest rate, currency, commodity or other similar swap, cap, collar, futures
Contract or other hedging arrangement.

 

SECTION 4.09                                      Taxes.

 

(a)                                 (i) Each material Tax Return required to be
filed by or on behalf of the Company or any Company Subsidiary has been timely
filed and each such Tax Return is true, correct and complete in all material
respects, (ii) all Taxes due and owing by or with respect to the Company or any
Company Subsidiary (whether or not shown on any Tax Return) have been timely
paid in full, and (iii) no material Tax liens have been filed and no material
claims are being asserted in writing with respect to any Taxes of the Company or
any Company Subsidiary, other than Permitted Liens.

 

(b)                                 Neither the Company nor any Company
Subsidiary is a “United States real property holding corporation” within the
meaning of Section 897 of the Code.

 

(c)                                  Neither the Company nor any Company
Subsidiary has requested or filed any extension of time for the assessment or
collection of any Tax or waived any statute of limitations in respect of Taxes.

 

(d)                                 Neither the Company nor any Company
Subsidiary (i) is the subject of any material audit or other Proceeding with
respect to Taxes; (ii) has received or is otherwise

 

12

--------------------------------------------------------------------------------


 

subject to any notice of deficiency or proposed adjustment for any amount of Tax
relating to the Company or any Company Subsidiary; and (iii) has received or is
otherwise subject to any notice from any Governmental Entity of any intent to
open such an audit or proceeding with respect to Taxes relating to the Company
or any Company Subsidiary.  No claim has ever been made in writing by an
authority in a jurisdiction where the Company or any Company Subsidiary does not
file Tax Returns that the Company or any Company Subsidiary is or may be subject
to Tax by that jurisdiction.

 

(e)                                  The Company and each Company Subsidiary has
in all material respects timely withheld and paid, or caused to be paid, all
Taxes required to have been withheld and paid by it in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
shareholder or other third party.

 

(f)                                   Neither the Company nor any Company
Subsidiary has been the “distributing corporation” or the “controlled
corporation” (in each case, within the meaning of Section 355(a)(1) of the Code)
with respect to a transaction described in Section 355 of the Code.

 

(g)                                  Neither the Company nor any Company
Subsidiary has any liability under Treasury Regulations Section 1.1502-6 (or any
comparable or similar provision of federal, state, local or foreign law), other
than liability with respect to Taxes of a Seller consolidated group which
includes Seller.

 

(h)                                 Neither the Company nor any Company
Subsidiary will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) change in method
of accounting for a taxable period ending on or prior to the Closing Date;
(ii) installment sale or open transaction disposition made on or prior to the
Closing Date; (iii) intercompany transaction or excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax law); (iv) prepaid
amount received on or prior to the Closing Date; or (v) election under
Section 108(i) of the Code.

 

(i)                                     Neither the Company nor any Company
Subsidiary has engaged in any “listed transaction” as defined in the Treasury
Regulations promulgated under Section 6011 of the Code.

 

(j)                                    Neither the Company nor any Company
Subsidiary is a party to any Tax sharing, allocation, indemnity or similar
agreement or arrangement (other than any agreement or arrangement entered into
in the ordinary course of business the primary purpose of which is not the
sharing of Taxes) pursuant to which it will have any obligation to make any
payments after the Closing.

 

(k)                                 Notwithstanding any other provision of this
Agreement, Seller makes no representation or warranty as to the amount or
availability of any Tax attributes of the Company or any Company Subsidiary,
including, without limitation, any net operating loss, tax credit or tax basis.

 

13

--------------------------------------------------------------------------------


 

SECTION 4.10                                      Assets Other than Real
Property Interests.  The Company or one or more of the Company Subsidiaries has
good and valid title to all material assets and properties reflected on the
Balance Sheet or thereafter acquired, except those sold or otherwise disposed of
since the date of the Balance Sheet in the ordinary course of business and not
in violation of this Agreement (the “Assets”), in each case free and clear of
all Liens , except (a) such as are set forth in Section 4.10 of the Seller
Disclosure Schedule; (b) mechanics’, carriers’, workmen’s, repairmen’s or other
like Liens arising or incurred in the ordinary course of business for amounts
that are not yet delinquent or are being contested in good faith; and (c) Liens
for Taxes and other governmental charges which are not due and payable or which
may thereafter be paid without penalty or interest or are being contested in
good faith by appropriate proceedings (the Liens described in clauses (a), (b),
(c) and (d) above are hereinafter referred to collectively as “Permitted
Liens”).  Except as set forth in Section 4.10 of the Seller Disclosure Schedule,
the Assets (x) are in such condition and repair (ordinary wear and tear
excepted) as is sufficient to operate the businesses of the Company and the
Company Subsidiaries, consistent with past practice, (y) constitute all of the
assets (tangible and intangible) used by the Company and the Company
Subsidiaries for the business of the Company and the Company Subsidiaries during
the periods covered by the Financial Statements and (z) are suitable for the
uses for which they are intended.

 

This Section 4.10 does not relate to real property or interests in real property
or Intellectual Property Rights, such items being the subjects of Sections 4.11,
4.12 and 4.13, respectively.

 

SECTION 4.11                                      Real Property.

 

(a)                                 Section 4.11(a) of the Seller Disclosure
Schedule sets forth the address and description of each real property owned by
the Company or any Company Subsidiary (the “Owned Real Property”).  Except as
set forth on Section 4.11(a) of the Seller Disclosure Schedule, the Company or
one or more of the Company Subsidiaries has not granted any third-party the
right to use or occupy the Owned Real Property, whether by written lease,
sublease, license, or any other written agreement, and no third party is
occupying, and to the knowledge of Seller, no third party intends to occupy, the
Owned Real Property.

 

(b)                                 Section 4.11(b) of the Seller Disclosure
Schedule sets forth a complete list of all real property and interests in real
property leased by, subleased, or licensed to the Company or one or more of the
Company Subsidiaries pursuant to any written or, to the knowledge of the Seller,
oral agreement (individually, a “Leased Property”).  Except as set forth on
Section 4.11(b) of the Seller Disclosure Schedule, the Company or one or more of
the Company Subsidiaries has not subleased, licensed, assigned, or otherwise
granted any third-party the right to use or occupy any of the Leased Property by
written instrument or, to the knowledge of the Seller, oral agreement.

 

(c)                                  The Company or one or more of the Company
Subsidiaries has good and valid title to the leasehold estates in all Leased
Property and has made true, correct, and complete copies of all written or, to
the knowledge of the Seller, oral leases for the Leased Property available to
Buyer.  The Company or one or more of the Company Subsidiaries has good and
marketable fee simple title to all Owned Real Property (a Leased Property and an
Owned Real

 

14

--------------------------------------------------------------------------------


 

Property being sometimes referred to herein, individually, as a “Company
Property”) and in each case the Company Property is free and clear of all
mortgages, Liens, leases, assignments, subleases, easements, covenants, rights
of way and other similar restrictions of any nature whatsoever, except (i) such
as are set forth in Section 4.11(c) of the Seller Disclosure Schedule;
(ii) Permitted Liens; (iii) easements, covenants, rights of way and other
similar restrictions of record; (iv) any conditions that may be shown by a
current, accurate survey or physical inspection of any Company Property made
prior to the Closing and (v) (A) zoning, building and other similar
restrictions, (B) mortgages, Liens, easements, covenants, rights of way and
other similar restrictions that have been placed by any developer, landlord or
other third party on property over which the Company or one or more of the
Company Subsidiaries has easement rights or on any Company Property and
subordination or similar agreements relating thereto, and (C) unrecorded
easements, covenants, rights of way and other similar restrictions, none of
which items set forth in clause (v), individually or in the aggregate,
materially impair the continued use and operation of the property to which they
relate in the business of the Company and the Company Subsidiaries as presently
conducted.  Neither the Company nor any Company Subsidiary has received written
notice of and there is no pending, and, to the knowledge of Seller, threatened
condemnation proceeding affecting any Owned Real Property.

 

SECTION 4.12                                      Intellectual Property. 
(a) Section 4.12(a) of the Seller Disclosure Schedule sets forth as of the date
hereof a complete list of (i) all Company Registered Intellectual Property and
specifies, where applicable, the owner, the jurisdiction in which each such item
of Company Registered Intellectual Property has been filed, issued or
registered, and the respective application and registration numbers and dates
(and, with respect to domain names, the registrar), (ii) software owned or used
by the Company or any Company Subsidiary (identifying for each, the owner),
other than “shrink wrap” and other commercially available software licensed on
standard, non-negotiated terms with a replacement cost or annual license,
maintenance, subscription and other fees of less than $25,000 in the aggregate,
and (iii) material unregistered trademarks used by the Company or any Company
Subsidiary.  All necessary registration, maintenance and renewal fees currently
due in connection with each item of Company Registered Intellectual Property
have been made and all necessary documents, recordations and certificates in
connection with such Company Registered Intellectual Property have been filed
with the appropriate Governmental Entity.

 

(b)                                 The Company or one or more of the Company
Subsidiaries has good and marketable title to, and exclusively owns all right,
title and interest in and to, each material item of Company Intellectual
Property owned by the Company or any Company Subsidiary.  The Company
Intellectual Property owned by the Company or one or more of the Company
Subsidiaries is free and clear of any Liens, except for Permitted Liens or
non-exclusive licenses with respect to such Company Intellectual Property
granted in the ordinary course of business.  To the knowledge of Seller, the
Company Registered Intellectual Property owned by the Company or any Company
Subsidiary is valid, subsisting and enforceable.  No outstanding order, consent,
settlement, decree, injunction, ruling, judgment or stipulation restricts the
use, ownership, transfer or licensing of Company Intellectual Property owned by
the Company or any Company Subsidiary in any material respect.

 

(c)                                  To the knowledge of Seller, the Company has
not, since June 18, 2014, infringed or misappropriated, and the operation of the
business of the Company and the Company

 

15

--------------------------------------------------------------------------------


 

Subsidiaries as such business is currently conducted does not infringe or
misappropriate, the Intellectual Property Rights of any person.  Since June 18,
2014, neither the Company nor any Company Subsidiary has received any written
notice from any person or been subject to any claims (including oppositions or
cancellation actions and demands or offers to license any Intellectual Property
Rights) by any person (i) alleging that the operation of the business of the
Company or any Company Subsidiary or any product or service of the Company or
any Company Subsidiary, infringes, misappropriates, or otherwise conflicts with
the Intellectual Property Rights of any third party or (ii) contesting the
validity, use, ownership, enforceability or registrability of any of the Company
Registered Intellectual Property.  To the knowledge of Seller, no person is
infringing or misappropriating any Company Intellectual Property owned by the
Company or any Company Subsidiary.

 

(d)                                 Seller and the Company have taken
commercially reasonable steps to protect the rights of the Company and the
Company Subsidiaries in, including the secrecy, confidentiality and value of,
the confidential information and trade secrets that they wish to protect or any
trade secrets or confidential information of third parties provided to the
Company or any Company Subsidiary.

 

SECTION 4.13                                      Material Contracts.  Except as
set forth in Section 4.13 of the Seller Disclosure Schedule (and excluding the
Benefit Plans), neither the Company nor any Company Subsidiary is a party to
any:

 

(a)                                 Contract or commitment limiting or
restricting the ability of the Company or any Company Subsidiary, in any
material respect, from engaging in or competing in any line of business in any
territory or soliciting employees, service providers, customers or supplies;

 

(b)                                 Contract (other than an employment agreement
or nonsolicitation/noncompetition agreement) with (i) Seller or any Affiliate of
Seller (other than the Company or any Company Subsidiary) or (ii) any officer,
director or employee of the Company, Seller, any Company Subsidiary or any other
Affiliate of Seller;

 

(c)                                  Contract (other than any Contract
terminable on less than 30 days’ notice without the payment of severance or
similar benefits) for the employment of any officer or other employee on a
full-time, part-time, or other basis providing annual compensation in excess of
$100,000;

 

(d)                                 other than for (i) “shrink wrap” and other
commercially available software licensed on standard, non-negotiated terms with
a replacement cost or annual license, maintenance, subscription and other fee of
less than $25,000 in the aggregate, (ii) non-disclosure agreements that provide
no more than limited use rights of trade secrets or confidential information or
(iii) non-exclusive licenses or sublicenses granted by the Company or any
Company Subsidiary in the ordinary course of business, any Contracts, licenses,
options or agreements (x) with respect to Company Intellectual Property licensed
or transferred to any third party or (y) pursuant to which a third party has
licensed or transferred any Intellectual Property Rights to the Company or any
Company Subsidiary;

 

16

--------------------------------------------------------------------------------


 

(e)                                  any Contract evidencing Indebtedness which,
individually, is in excess of $100,000;

 

(f)                                   Contract (including so called take or pay
or keepwell agreements) under which (i) any person has directly or indirectly
guaranteed Indebtedness, liabilities or obligations of the Company or any
Company Subsidiary or (ii) the Company or any Company Subsidiary has directly or
indirectly guaranteed indebtedness, liabilities or obligations of any person (in
each case other than endorsements for the purpose of collection in the ordinary
course of business), in any such case which, individually, is in excess of
$50,000;

 

(g)                                  Contract under which the Company or any
Company Subsidiary has, directly or indirectly, made any advance, loan,
extension of credit or capital contribution to, or other investment in, any
person, in any such case which, individually is in excess of $50,000, or in the
aggregate in excess of $150,000;

 

(h)                                 Contract pursuant to which any third party
manages any business belonging to the Company or any of the Company Subsidiaries
or is given the right (whether or not contingent) to operate or manage a
business on the premises owned, operated or leased by the Company or any of the
Company Subsidiaries;

 

(i)                                     Contract under which the Company or any
Company Subsidiary is lessor of or permits any third party to hold or operate
any material tangible property, owned or controlled by the Company or a Company
Subsidiary;

 

(j)                                    material mortgage, pledge, security
agreement, deed of trust or other instrument granting a Lien upon any Company
Property, which Lien is not set forth in Sections 4.11(a), 4.11(b) or 4.11(c) of
the Seller Disclosure Schedule;

 

(k)                                 Contract with any labor organization or with
any association of employees for purposes of collective bargaining;

 

(l)                                     Contract (other than any Contract
terminable on less than 30 days’ notice without the payment of any termination
or similar benefits) for the engagement of any person providing advisory or
consulting services (e.g., investment banking, regulatory, IT, legal or
accounting) to the Company or the Company Subsidiaries and providing for annual
compensation in excess of $100,000;

 

(m)                             joint venture or similar agreement (other than
non-binding teaming agreements entered by the Company or any Company Subsidiary
in the ordinary course of business);

 

(n)                                 Contract that provides for any person to be
the exclusive or preferred provider of any product or service, or the exclusive
or preferred recipient of any product or service during any period;

 

(o)                                 Contract granting to any person an option or
a first refusal or similar preferential right to purchase or acquire any
material asset of the business of the Company or any Company Subsidiary;

 

17

--------------------------------------------------------------------------------


 

(p)                                 Contract pursuant to which the Company or
any Company Subsidiary has any continuing indemnity or similar obligations or
undertakings to any third person in respect of the sale of a business to such
third person;

 

(q)                                 Contract that contains a power of attorney;

 

(r)                                    Contract that is a settlement,
conciliation or similar agreement (i) with any Governmental Entity entered into
any time since June 18, 2014, (ii) that will require the Company or any Company
Subsidiary to pay consideration to any person or (iii) that would impose any
material non-monetary obligations upon the Company or any Company Subsidiary
after the date of this Agreement;

 

(s)                                   Contract with any of its current or former
employees, directors or consultants that requires any sale, “stay-around,”
“change of control,” retention, severance or similar bonuses or payments to
current or former directors, officers, employees or consultants payable by the
Company or any Company Subsidiary and agreed to by the Company or any Company
Subsidiary on or before the date hereof where at least one of the conditions to
such bonuses or payments is the closing of the transactions contemplated by this
Agreement; or

 

(t)                                    Contract, lease, license, commitment or
instrument to which the Company or any Company Subsidiary is a party or by or to
which it or any of its assets or business is bound or subject which has an
aggregate future liability to any person in excess of $500,000 and is not
terminable by the Company by notice of not more than thirty (30) days for a cost
of less than $250,000.

 

Each agreement, contract, lease, license, commitment or instrument required to
be listed in Section 4.13 of the Seller Disclosure Schedule (collectively, the
“Material Contracts”) is valid, binding and in full force and effect and is
enforceable by the Company or the Company Subsidiary party thereto in accordance
with its terms subject to the Bankruptcy and Equity Exception.  The Company and
each Company Subsidiary have performed all material obligations required to be
performed by them to date under the Material Contracts and neither the Company
nor any Company Subsidiary is (with or without the lapse of time or the giving
of notice, or both) in breach or default in any material respect thereunder and,
to the knowledge of Seller, no other party to any of the Material Contracts, as
of the date hereof, is (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect thereunder, nor
does any condition exist that with notice or lapse of time or both would
constitute such a material default thereunder by any such party.  There have
been made available to Buyer, to the knowledge of Seller, true and complete
copies of all of the Material Contracts.  The parties hereby acknowledge that
all Contracts with Honeywell International, Inc. and its Affiliates, on one
hand, and the Seller and its Affiliates, on the other hand, that relate to the
Interim Remedial Measure for the Willis Avenue and Semet Tar Beds Site, shall be
contracts to which only the Company and Company Subsidiaries, and none of the
Seller or Seller’s Affiliates (other than the Company and Company Subsidiaries),
have any rights relating thereto.

 

SECTION 4.14                                      Litigation.  Section 4.14 of
the Seller Disclosure Schedule sets forth a list of all pending or, to the
knowledge of Seller, threatened lawsuits, claims, complaints, arbitrations,
actions, causes of actions, governmental, regulatory or administrative agency

 

18

--------------------------------------------------------------------------------


 

investigations, hearings or legal or arbitral proceedings (collectively,
“Proceedings”) since June 18, 2014 against the Company or any Company Subsidiary
or any of their respective properties, assets, operations or businesses, other
than any Proceeding involving a claim against the Company or any Company
Subsidiary which would reasonably be likely to result in liability of less than
$50,000 individually or less than $150,000 in the aggregate.  Neither the
Company nor any Company Subsidiary is a party or subject to or in material
default under any judgment, order, injunction, award, settlement, decree or writ
(collectively, “Orders”) of any Governmental Entity or arbitration tribunal
applicable to it or any of its respective properties, assets, operations or
business.  This Section 4.14 does not relate to matters with respect to
environmental matters, which are the subject of Section 4.19, or to matters with
respect to employee benefits or ERISA matters, which are the subject of
Section 4.15.

 

SECTION 4.15                                      Benefit Plans. 
(a) Section 4.15(a) of the Seller Disclosure Schedule contains a list of all
written “employee benefit plans” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (“ERISA”)) and all other material
employment, severance, change in control, retention, consulting, vacation
benefits, retirement, post-retirement, bonus, stock option, deferred and
incentive compensation plans, policies and programs or any other material
compensatory and fringe benefits plans, policies and programs (excluding
workers’ compensation, unemployment compensation and other government programs)
(1) maintained or contributed to by the Company or any Company Subsidiary (other
than the Multiemployer Plans, the “Company Plans”) or (2) maintained or
contributed to by Seller or any of its Affiliates (other than the Company or any
Company Subsidiary) for the benefit of current or former employees of the
Company or any Company Subsidiary or any employee set forth in
Section 8.07(a) of the Seller Disclosure Schedule (other than Multiemployer
Plans, the “Seller Plans,”  and collectively with the Company Plans, the
“Benefit Plans”).  Section 4.15(a) of the Seller Disclosure Schedule separately
identifies the Company Plans and the Seller Plans.

 

(b)                                 Seller has delivered the following documents
to Buyer with respect to each Company Plan:  (1) correct and complete copies of
all documents embodying such Company Plan, (2) the most recent summary plan
description together with the summary or summaries of material modifications
thereto, if any, (3) all Internal Revenue Service or Department of Labor
determination, opinion, notification and advisory letters, (4) the most recent
annual report (Form Series 5500 and all schedules and financial statements
attached thereto), if any, and (5) all material correspondence to or from any
Governmental Entity received since June 18, 2014.

 

(c)                                  Each Company Plan has been established,
documented, and maintained in compliance in all material respects with, to the
extent applicable to such plan, ERISA, the Code, and all Applicable Laws.  Each
Company Plan intended to be qualified under Section 401(a) of the Code and each
related trust intended to qualify under Section 501(a) of the Code has obtained
a currently effective favorable determination notification, advisory and/or
opinion letter, as applicable, as to its qualified status (or the qualified
status of the master or prototype form on which it is established) from the
Internal Revenue Service, and no amendment to such Company Plan has been adopted
since the date of such letter covering such Company Plan that would reasonably
be expected to adversely affect such favorable determination.  With respect to
each Company Plan, (i) in all material respects, no breaches of fiduciary duty
or other failures to act or comply in connection with the administration or
investment of the assets of such

 

19

--------------------------------------------------------------------------------


 

Company Plan have occurred, (ii) no lien has been imposed under the Code, ERISA
or any other applicable law, and (iii) there have been no non-exempt prohibited
transactions (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) with respect to any Company Plan that could reasonably be expected to
result in material liability.

 

(d)                                 Neither the Company nor any Company
Subsidiaries nor any entity which is considered a “single employer” with the
Company or any Company Subsidiaries under Section 414(b), (c), (m) or (o) of the
Code (an “ERISA Affiliate”) maintains or has an obligation to contribute, and
neither the Company nor any Company Subsidiary otherwise has any liability
(contingent or otherwise), with respect to (i) a plan described in Section 413
of the Code, (ii) a plan subject to Title IV of ERISA or (iii) a plan subject to
the minimum funding standards of Section 412 of the Code or Section 302 of
ERISA.  Neither the Company nor any Company Subsidiaries has incurred any
liability or obligation, with respect to any “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is not sponsored by it by reason of being treated
as a single employer with any ERISA Affiliate (other than the Company and the
Company Subsidiaries).  No Proceedings, audits, or investigations (other than
routine benefit claims) are pending or, to the knowledge of Seller, threatened
against or relating to any Company Plan, or any fiduciary thereof.  In all
material respects, all payments, benefits, contributions (including all employer
contributions and employee salary reduction contributions) and premiums related
to each Company Plan, including all bonuses, benefits and other compensation due
to or on behalf of any employees or other service providers, have been timely
paid or made in accordance with the requirements of Applicable Law or, to the
extent not yet due, properly accrued in accordance with GAAP.  No Benefit Plan
has any unfunded liabilities that have not been properly accrued in accordance
with GAAP.

 

(e)                                  Except as set forth in Section 4.15(e) of
the Seller Disclosure Schedule, none of the Company, any Company Subsidiary or
any ERISA Affiliate contributes to or has any actual or potential liability with
respect to any multiemployer plan (as defined in Section 3(37) of ERISA) (each,
a “Multiemployer Plan”).  None of the Company, any Company Subsidiary or any
ERISA Affiliate has incurred any withdrawal liability with respect to any
Multiemployer Plan.  To the knowledge of Seller, no Multiemployer Plan (i) has
filed a notice of reorganization, insolvency or termination under Section 4041A
of Title IV of ERISA, (ii) is in “at risk” status within the meaning of
Section 430(i) of the Code, or (iii) is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code.  The Company, each
Company Subsidiary and each ERISA Affiliate has made all required contributions
to any Multiemployer Plan when due.

 

(f)                                   No Company Plan provides benefits with
respect to any former or current employee of the Company or any Company
Subsidiary or any employee set forth in Section 8.07(a) of the Seller Disclosure
Schedule, or any spouse or dependent of any such employee, beyond the employee’s
retirement or other termination of employment other than (1) coverage mandated
by Part 6 of Title I of ERISA or Section 4980B of the Code, or (2) benefits in
the nature of severance pay with respect to one or more of the employment
contracts set forth in Section 4.15(a) of the Seller Disclosure Schedule.

 

(g)                                  Except with respect to payments disclosed
on Section 4.15(g) of the Seller Disclosure Schedule, the transactions
contemplated by this Agreement shall not, either alone or

 

20

--------------------------------------------------------------------------------


 

in connection with other events, give rise to the payment of any amount that
would not be deductible by the Company or any Company Subsidiary by reason of
Section 280G of the Code.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby will (i) entitle
any current or former employee, consultant or director to any payment;
(ii) increase the amount of compensation or benefits due to any such employee,
consultant or director; or (iii) accelerate the vesting, funding or time of
payment of any compensation, equity award or other benefit.

 

SECTION 4.16                                      Absence of Changes or Events. 
(a) Since June 18, 2014 to the date hereof, there has not been any Material
Adverse Effect.

 

(b)           Except as contemplated by this Agreement, since June 18, 2014,
Seller has caused the business of the Company and the Company Subsidiaries to be
conducted in the ordinary course consistent with past practices and, since the
date of the Balance Sheet, neither the Company nor any Company Subsidiary has
taken any action that, if taken after the date of this Agreement, would
constitute a breach of any of the covenants set forth in Section 5.02.

 

SECTION 4.17                                      Compliance with Applicable
Laws.  (a) Except as set forth in Section 4.17 of the Seller Disclosure
Schedule, the Company and each Company Subsidiary is and has been since June 18,
2014, in material compliance with all applicable statutes, laws, ordinances,
codes, rules, Orders, regulations and other requirements promulgated by any
Governmental Entity (“Applicable Law”).  Neither Seller nor the Company has
received any written communication since June 18, 2014 from a Governmental
Entity that alleges that the Company or any Company Subsidiary is in violation
in any material respect with any Applicable Law or Order.  This
Section 4.17(a) does not relate to matters with respect to Taxes, which are the
subject of Section 4.08, to employee benefit or ERISA matters which are the
subject of Section 4.15 or to environmental matters, which are the subject of
Section 4.19.

 

(b)                                 The Company and the Company Subsidiaries
have all governmental franchises, licenses, permits, authorizations, approvals,
consents, certificates, exemptions and qualifications of, and have made all
required registrations with, any Governmental Entity that are material to the
conduct of the business of the Company and the Company Subsidiaries, or the use
of any material properties of the Company and the Company Subsidiaries (other
than the Environmental Permits, which are addressed separately in Section 4.19)
(collectively, the “Permits”).  The Company and the Company Subsidiaries have
maintained the effectiveness of their respective Permits, including the timely
submission of applications for renewal or reissuance of such Permits.  No
Proceeding to revoke, limit or modify any of such Permits has been served upon
the Company or any of the Company Subsidiaries, or is pending, or to the
knowledge of the Company is threatened, and the Company and the Company
Subsidiaries are, and have at all times been, in compliance in all material
respects with all terms and conditions of such Permits since June 18, 2014.  No
loss or expiration of any Permit is pending or, to the knowledge of the Company,
threatened (excluding as a result of the transactions contemplated herein),
other than by reason of expiration of such Permit in the ordinary course (and
for which the Company or applicable Company Subsidiary expects to obtain a
replacement Permit prior to or substantially simultaneously with such
expiration).  All Permits are valid and in full force and effect. 
Section 4.17(b) of the Seller Disclosure Schedule sets forth a true and complete
list of all Permits.

 

21

--------------------------------------------------------------------------------


 

SECTION 4.18                                      Employee and Labor Matters. 
(a) There is not and since June 18, 2014 there has not been, any labor strike,
dispute, work stoppage or lockout pending, or, to the knowledge of Seller,
threatened, against the Company or any Company Subsidiary; (b) to the knowledge
of Seller, no union organizational campaign has occurred since June 18, 2014
with respect to the employees of the Company or any Company Subsidiary and no
question concerning representation exists or has existed since such date
respecting such employees; (c) there is, and since June 18, 2014 there has been,
no unfair labor practice charge or complaint against the Company or the Company
Subsidiaries pending, or, to the knowledge of Seller, threatened, before the
National Labor Relations Board; (d) there are, and since June 18, 2014 there
have been, no pending, or, to the knowledge of Seller, threatened, material
union grievances against the Company or any of the Company Subsidiaries;
(e) there are, and since June 18, 2014 there have been, no pending, or, to the
knowledge of Seller, threatened, charges against the Company or any of the
Company Subsidiaries or any of their respective current or former employees
before the Equal Employment Opportunity Commission or any state or local agency
responsible for the prevention of unlawful employment practices; and (f) neither
Seller nor the Company has received written notice of the intent of any
Governmental Entity responsible for the enforcement of labor or employment laws
to conduct an investigation of the Company or any Company Subsidiary and, to the
knowledge of Seller, no such investigation is in progress.  The Company and each
Company Subsidiary is, and since June 18, 2014, has remained in compliance in
all material respects with all applicable statutes, laws, ordinances, rules,
orders and regulations of any Governmental Entity pertaining to employment and
employment practices.  Neither the Company nor any Company Subsidiary has any
outstanding liability under the federal Worker Adjustment and Retraining
Notification Act, or any similar applicable state or local law, with respect to
employee layoffs implemented since June 18, 2014.  Except as set forth in
Section 4.18 of the Seller Disclosure Schedule, neither the Company nor any
Company Subsidiary has terminated the employment of any employee within 90 days
of the date hereof.

 

SECTION 4.19                                      Environmental Matters.

 

(a)                                 The Company and the Company Subsidiaries
are, and at all times since June 18, 2014 have been, in compliance in all
material respects with all Environmental Laws.

 

(b)                                 The Company and the Company Subsidiaries
have, and have at all times since June 18, 2014 had, all material governmental
franchises, licenses, permits, orders, registrations, authorizations and
approvals required pursuant to Environmental Laws for the operations of the
Company and the Company Subsidiaries (“Environmental Permits”), and all such
Environmental Permits are in full force and effect.  The Company and the Company
Subsidiaries have each taken all actions required to maintain the effectiveness
of their respective Environmental Permits, including the timely submission of
applications for renewal or reissuance of such Environmental Permits.  No claim
to revoke, limit or modify any of such Environmental Permits has been served
upon the Company or any of the Company Subsidiaries, or is pending, or to the
knowledge of the Company is threatened, and the Company and the Company
Subsidiaries are, and have at all times been, in compliance in all material
respects with all terms and conditions of such Environmental Permits since
June 18, 2014.

 

22

--------------------------------------------------------------------------------


 

(c)                                  No Hazardous Substances have been Released
since June 18, 2014 by or as a result of any action or omission of the Company,
the Company Subsidiaries or any other person on or under any real property
currently or formerly owned, leased or operated by the Company or any of the
Company Subsidiaries, including to the soil, groundwater, surface water or
structures, that requires or would require the Company or any of the Company
Subsidiaries to undertake any Remedial Action or has resulted or would otherwise
result in the assertion of a material claim under any Environmental Law against
the Company or any of the Company Subsidiaries or so as to give rise to any
current or future material liabilities under any Environmental Law for the
Company or any of the Company Subsidiaries.

 

(d)                                 None of the Company or the Company
Subsidiaries since June 18, 2014 have generated, treated, stored, disposed of,
transported or arranged for transportation or disposal of, or exposed any person
to, any Hazardous Substance in a manner that would result in the assertion of a
material Environmental Claim against any of the Company or the Company
Subsidiaries or so as to give rise to any current or future material liabilities
(including any obligation to undertake any Remedial Action) under any
Environmental Law for the Company or any of the Company Subsidiaries.

 

(e)                                  None of the Company or the Company
Subsidiaries are subject to any Environmental Claim that is currently pending
or, to the knowledge of the Company, threatened against the Company or any of
the Company Subsidiaries nor is there any pending or, to the knowledge of the
Company, threatened investigation by any Governmental Entity or other person
that could result in the assertion of a material Environmental Claim against the
Company or any of the Company Subsidiaries.

 

(f)                                   Since June 18, 2014, none of the Company
or the Company Subsidiaries have received any notice, report, order, directive
or other information regarding any actual or alleged material violation of, or
liability (including any obligation to undertake any Remedial Action) under,
Environmental Laws with respect to any of its businesses, properties or
facilities.

 

(g)                                  Since June 18, 2014, none of the Company or
the Company Subsidiaries have, either expressly or by operation of Applicable
Law, assumed, undertaken, or provided an indemnity that is unexpired with
respect to any material liability (including any obligation to undertake any
Remedial Action) of any other person relating to Environmental Laws, except for
(i) any indemnities set forth in service contracts or agreements or customer
purchase orders (collectively, “Customer Service Contracts”) entered between the
Company or any Company Subsidiary and its customers under which the Company or
such Company Subsidiaries must indemnify, defend or hold harmless or otherwise
be held liable to such customers for any Environmental Claims resulting from the
services provided by the Company or such Company Subsidiary pursuant to such
Customer Service Contracts and (ii) the environmental guarantees set forth in
the L&L Guaranty.

 

(h)                                 Since June 18, 2014, none of the Company or
the Company Subsidiaries have owned, operated or leased any real property other
than as listed on Section 4.11 of the Seller Disclosure Schedule.

 

23

--------------------------------------------------------------------------------


 

(i)                                     To the knowledge of Seller, there are no
above ground or underground storage tanks, asbestos containing materials or
transformers containing or contaminated with Polychlorinated Biphenyls at, on,
about or beneath any of the owned, operated or leased real property listed on
Section 4.11 of the Seller Disclosure Schedule, in each case that would give
rise to any material liabilities under any Environmental Law for the Company or
any of the Company Subsidiaries.

 

(j)                                    The business operations at the Rahway
Site are properly classified within the scope of North American Industry
Classification System (“NAICS”) 562998, titled “All Other Miscellaneous Waste
Management Services - Tank Cleaning and Disposal Services, Commercial or
Industrial,” and, as a result, the Rahway Site is an “industrial establishment”
subject to compliance with the requirements of ISRA due to the transactions
described in this Agreement.

 

(k)                                 The business operations at the Linden Site
are properly classified within the scope of NAICS 562910, titled “Remediation
Services,” and, as a result, the Linden Site is not an “industrial
establishment” subject to compliance with the requirements of ISRA due to the
transactions described in this Agreement.

 

(l)                                     The representations and warranties set
forth in Section 4.02 (No Conflicts; Consents), Section 4.07 (Financial
Statements; Undisclosed Liabilities), Section 4.16 (Absence of Certain Changes
or Events) and this Section 4.19 are the sole and exclusive representations and
warranties of the Company and the Company Subsidiaries pertaining to or relating
to matters arising under Environmental Law or other environmental matters
(“Environmental Matters”), and no other representation or warranty of the
Company or any Company Subsidiary set forth in this Agreement shall be read or
construed so as to address Environmental Matters.

 

(m)                             The Company and the Company Subsidiaries have
made available to Buyer complete and accurate copies of all material
environmental reports, audits, permits, compliance statements or assessments
prepared or updated since June 18, 2014 that are in the possession or under the
reasonable control of the Company or the Company Subsidiaries.

 

SECTION 4.20                                      Broker’s Fees.  There is no
investment banker, broker, finder or other intermediary or other person that has
been retained by or is authorized to act on behalf of Seller, the Company or any
of the Company Subsidiaries who is entitled to any fee or commission from Seller
or any of its Affiliates in connection with the transactions contemplated by
this Agreement.

 

SECTION 4.21                                      Affiliated Transactions. 
Except for employment relationships and the payment to employees of compensation
and benefits in the ordinary course of business and except as set forth on
Section 4.21 of the Seller Disclosure Schedule, no officer, director or
Affiliate (other than the Company or any Company Subsidiary or Mr. Lou Galasso
III) of Seller, the Company or any Company Subsidiary (i) is, directly or
indirectly, a party to any Contract with the Company or any Company Subsidiary,
or (ii) owns or has, directly or indirectly, any interest in any asset, property
or right, tangible or intangible, used by the Company or any Company Subsidiary.

 

24

--------------------------------------------------------------------------------


 

SECTION 4.22                                      Insurance.

 

(a)                                 The Company has, or has caused to be made,
available to Buyer all of the insurance policies or binders for which the
Company or any Company Subsidiary is a policyholder or which covers the business
or assets of the Company or the Company Subsidiaries, in each case that are in
effect as of the date hereof (“Insurance Policies”), and Section 4.22 of the
Seller Disclosure Schedule sets forth a complete list of the Insurance
Policies.  All Insurance Policies are in full force and effect in accordance
with their terms and all premiums with respect thereto covering all periods up
to and including the Closing Date have been paid or will be paid when due, and
the Company and Company Subsidiaries have complied in all material respects with
the provisions of such Insurance Policies.  Since June 18, 2014, neither the
Company nor any Company Subsidiary has received any written notice canceling or
amending any of the Insurance Policies, increasing any deductibles or retained
amounts thereunder, increasing premiums payable thereunder or notifying the
Company or any Company Subsidiary that it is in default of an Insurance Policy. 
There is no claim by the Company or any Company Subsidiary pending under any of
Insurance Policy as to which coverage has been denied or disputed in writing by
the underwriters or in respect of which the underwriters have reserved their
rights.  This Section 4.22 shall not apply to insurance policies that are
related to Benefit Plans.

 

(b)                                 Section 4.22(b) of the Seller Disclosure
Schedule sets forth a list of all surety and performance bonds, letters of
credit or similar instruments issued by or on behalf of the Company or any
Company Subsidiary or with respect to the business of the Company or any Company
Subsidiary.

 

SECTION 4.23                                      Customers and Suppliers.

 

(a)                                 Section 4.23(a) of the Seller Disclosure
Schedule sets forth a list of the ten (10) largest customers of the Company on a
consolidated basis with the Company Subsidiaries as measured by the aggregate
revenue received by the Company on a consolidated basis with the Company
Subsidiaries from such customers for the twelve-month period commencing on
January 1, 2014 and ending on December 31, 2014.  Since June 18, 2014, none of
the Company or any Company Subsidiary has received any written notice from any
such customer to the effect that such customer will stop, or materially decrease
the rate of, buying products or services from the Company or any Company
Subsidiary.

 

(b)                                 Section 4.23(b) of the Seller Disclosure
Schedule sets forth a list of the ten (10) largest suppliers of the Company on a
consolidated basis with the Company Subsidiaries as measured by the aggregate
expenses accrued by the Company on a consolidated basis with the Company
Subsidiaries with respect to payments to such suppliers for the twelve month
period commencing on January 1, 2014 and ending on December 31, 2014.  Since
June 18, 2014, none of the Company or any Company Subsidiary has received any
written notice from any such supplier to the effect that such supplier will
stop, materially decrease the rate of, or materially and adversely change the
terms (whether related to payment, price or otherwise) with respect to,
supplying materials, products or services to the Company or any Company
Subsidiary.

 

25

--------------------------------------------------------------------------------


 

ARTICLE V

 

Covenants of Seller

 

Seller covenants and agrees as follows:

 

SECTION 5.01                                      Access.  From the date hereof
to the Closing, Seller shall, and shall cause the Company and the Company
Subsidiaries to, give Buyer and its representatives, employees, counsel and
accountants reasonable access, during normal business hours and upon reasonable
notice, to the personnel, properties, books and records of the Company and the
Company Subsidiaries (including, as applicable, the ability to make copies and
abstracts thereof), and furnish Buyer with such financial and operating data and
other information with respect to the business and properties of the Company and
Company Subsidiaries as Buyer may from time to time reasonably request;
provided, however, that such access does not unreasonably disrupt the normal
operations of Seller or the Company or the Company Subsidiaries or cause the
loss of any attorney-client privilege.  Without limiting the foregoing, from the
date hereof to the Closing, Seller shall, and shall cause the Company and the
Company Subsidiaries to, provide to Buyer monthly operating statements promptly
after the conclusion of each fiscal month of the Company, which shall include
monthly statements of profit and loss to the extent available.

 

SECTION 5.02                                      Ordinary Conduct.

 

(a)                                 Except as set forth in Section 5.02(a) of
the Seller Disclosure Schedule or otherwise contemplated by the terms of this
Agreement, from the date hereof to the Closing, Seller shall conduct the
business of the Company and the Company Subsidiaries in all material respects in
the ordinary course consistent with past practices and shall use commercially
reasonable efforts to maintain and preserve intact the current business
organization of the Company and the Company Subsidiaries and preserve the
material rights and assets of the Company and the Company Subsidiaries and the
relationships with customers, suppliers and employees of the Company and the
Company Subsidiaries.

 

(b)                                 Except as set forth in Section 5.02(b) of
the Seller Disclosure Schedule or otherwise expressly contemplated by the terms
of this Agreement, from the date hereof to the Closing, neither the Company nor
any Company Subsidiary shall, and Seller shall not permit the Company or any
Company Subsidiary to, do any of the following without the prior written consent
of Buyer (such consent not to be unreasonably withheld, conditioned or delayed):

 

(i)                                     amend its Certificate of Incorporation
or Bylaws or similar governing documents;

 

(ii)                                  declare or pay any dividend or make any
other distribution to its stockholder whether or not upon or in respect of any
shares of its capital stock, other than dividends or other distributions paid or
made solely to the Company or any other Company Subsidiary; provided, however,
that Buyer acknowledges that the Company does not maintain cash balances and,
prior to the Effective Time (but in no event thereafter), Seller will withdraw
any cash balances of the Company;

 

26

--------------------------------------------------------------------------------


 

(iii)                               redeem or otherwise acquire any shares of
its capital stock or issue any capital stock or any option, warrant or right
relating thereto or any securities convertible into or exchangeable for any
shares of capital stock;

 

(iv)                              liquidate or dissolve;

 

(v)                                 (A) hire any new employees or individual
service providers other than (x) in the ordinary course of business consistent
with past practice with respect to employees or individual service providers
with an individual annual compensation opportunity of less than $100,000 or
(y) to replace any employee existing as of the date hereof who resigns or whose
employment is terminated or (B) except as required by Applicable Law or as
required by any Benefit Plan disclosed on Section 4.15(a) of the Seller
Disclosure Schedule , adopt, amend or terminate any Benefit Plan or otherwise
increase the benefits provided under any Benefit Plan or otherwise grant to any
employee or individual service provider of the Company or any Company Subsidiary
any increase in compensation or benefits, except, with respect to non-officer
employees, in the ordinary course of business consistent with past practice or
as may be required under existing agreements;

 

(vi)                              incur or assume any liabilities, obligations
or indebtedness for borrowed money or guarantee any such liabilities,
obligations or indebtedness, other than, prior to the Effective Time (but in no
event thereafter), in the ordinary course of business; provided, that in no
event shall the Company or any Company Subsidiary incur, assume or guarantee any
long-term indebtedness for borrowed money;

 

(vii)                           permit, allow or suffer any of its assets to
become subjected to any Lien (other than Permitted Liens);

 

(viii)                        cancel any material indebtedness (individually or
in the aggregate) or waive any claims or rights of material value;

 

(ix)                              except for (A) dividends and distributions
permitted under clause (ii) above, and (B) intercompany transactions in the
ordinary course of business or necessary to settle intercompany accounts prior
to the Closing, pay, loan or advance any amount to, or sell, transfer or lease
any of its assets to, or enter into any agreement or arrangement with, Seller or
any of its Affiliates other than the Company and the Company Subsidiaries;

 

(x)                                 make any change in any method of accounting
or accounting practice or policy other than those required by United States
generally accepted accounting principles or Applicable Law;

 

(xi)                              acquire by merging or consolidating with, or
by purchasing a substantial portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof or otherwise acquire any assets (other than
inventory or in the ordinary course of business consistent with past practices)
which are material, individually or in the aggregate, to the business of the
Company and the Company Subsidiaries;

 

(xii)                           (A) for any capital expenditure (other than
those contemplated by clause (B) below), make or incur any capital expenditure
that is not currently approved in writing or

 

27

--------------------------------------------------------------------------------


 

budgeted which, individually, is in excess of $75,000 or make or incur any such
expenditures which, in the aggregate, are in excess of $250,000 and (B) for any
growth capital expenditure, make or incur any such growth capital expenditure
that is not approved or consented to by Mr. Lou Galasso III, unless, in the case
of clause (A) and clause (B) above, such capital expenditure (whether or not a
growth capital expenditure ) is required for safety or compliance purposes or
required by Applicable Law or a Governmental Entity;

 

(xiii)                        sell, lease or otherwise dispose of any of its
assets which are material, individually or in the aggregate, to the business of
the Company and the Company Subsidiaries, except in the ordinary course of
business consistent with past practices or enter into any lease of any personal
property except leases entered into in the ordinary course of business
consistent with past practices with aggregate lease payments for all such leases
not in excess of $250,000;

 

(xiv)                       enter into any new lease of real property;

 

(xv)                          modify, amend, terminate or permit the lapse of
any lease of, or reciprocal easement agreement, operating agreement or other
material agreement relating to, Leased Property (except modifications or
amendments associated with any renewal of an existing lease in the ordinary
course of business consistent with past practices on substantially the same
terms as the existing leases);

 

(xvi)                       make any material payments of accounts payable or
any material collections of accounts receivable other than, prior to the
Effective Time (but in no event thereafter), in the ordinary course of business
consistent with past practices;

 

(xvii)                    institute, pay, discharge, compromise, settle or
satisfy (or agree to do any of the preceding with respect to) any material
claims, liabilities or obligations (whether absolute, accrued, asserted or
unasserted, contingent or otherwise), other than as required by their terms as
in effect on the date of this Agreement and other than such claims, liabilities
or obligations reserved against on the Balance Sheet (for amounts not in excess
of such reserves);

 

(xviii)                 license, assign, transfer, sell, abandon, or otherwise
dispose of, any material Intellectual Property Rights (except non-exclusive
licenses granted in the ordinary course of business consistent with past
practice); or

 

(xix)                       agree, whether in writing or otherwise, to do any of
the foregoing.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, including the provisions of Section 5.02(b) and (c), prior to
the Effective Time (but in no event thereafter), (i) Seller (x) shall transfer,
assign or otherwise convey to the Company the assets, Contracts, other
agreements, permits and licenses listed on Section 5.02(c) of the Seller
Disclosure Schedule and (y) shall, with Buyer’s approval, transfer, assign or
otherwise convey to the Company assets, Contracts, other agreements, permits and
licenses that relate to the business of the Company and the Company Subsidiaries
to the extent any such assets (A) individually do not exceed $5,000, or in the
aggregate do not exceed $75,000, based on net book value as of the date hereof
or (B) are vehicles, in all cases, free and clear of all Liens (subject to the
last sentence of this section, clauses (x) and (y) collectively, the
“Pre-Closing Transfers”) and (ii) Seller, the Company and the Company
Subsidiaries shall be permitted, and have the right, to, based on the Seller

 

28

--------------------------------------------------------------------------------


 

Accounting Policies, allocate certain accounting entries, including bad debt
reserves, among Seller, the Company and the Company Subsidiaries, to the extent
such entries relate to the Company or the Company Subsidiaries.  Any objections
by Buyer to the allocation of accounting entries pursuant to
Section 5.02(c)(ii) hereof shall be resolved by the Accounting Firm after the
Closing based on the Seller Accounting Policies.  Notwithstanding anything in
this Agreement to the contrary, if any Pre-Closing Transfer is not legally or
contractually permissible, such Pre-Closing Transfer shall not be required
pursuant to this Agreement and the parties hereto shall instead reasonably
cooperate to enter into alternate arrangements to pass through the benefits and
obligations of the asset, Contract, other agreement, permit or license that is
the subject of such Pre-Closing Transfer to Buyer, the Company or the Company
Subsidiaries.

 

SECTION 5.03                                      Assignment of ASPV Acquisition
Documents.  Prior to the Closing Date, Seller shall assign to the Company, and
the Company will assume, that certain Agreement and Plan of Merger, dated as of
May 17, 2013, by and among EQ Holdings, Inc., ASPV Merger Sub, Inc., Allstate
Power Vac, Inc. and the person defined therein as the Representative (the “ASPV
Merger Agreement”) and the Transaction Documents (as defined in the ASPV Merger
Agreement, together with the ASPV Merger Agreement, the “ASPV Acquisition
Documents”), and all rights and obligations under the ASPV Acquisition
Documents, including all rights in respect of the Indemnity Account (as defined
in the ASPV Merger Agreement), the Remediation Account (as defined in the ASPV
Merger Agreement) and the L&L Mortgage Account (as defined in the ASPV Merger
Agreement), in each case, in a form and in substance reasonably acceptable to
Buyer.  Following Closing, Seller shall, and shall cause its Affiliates to,
execute and deliver such additional documents, instruments, conveyances and
assurances, and take, or cause to be taken, all further reasonable actions
requested by Buyer as may be required to carry out the provisions of this
Section 5.03 and required in order to deliver to the Buyer the benefit
contemplated to be delivered to the Buyer pursuant to this Section 5.03.

 

SECTION 5.04                                      Exclusive Dealing.  During the
period from the date of this Agreement through the Closing or the earlier valid
termination of this Agreement pursuant to Section 13.01, the Seller shall not,
and shall cause its Affiliates, including the Company and each Company
Subsidiary, and each of their respective representatives, consultants, financial
advisors, attorneys, accountants or other agents not to take, directly or
indirectly, any action to solicit, encourage, initiate or engage in discussions
or negotiations with, or provide any information to, or enter into any agreement
with, any person (other than Buyer and its Affiliates and representatives)
concerning any sale of the Shares or any equity securities of any Company
Subsidiary or any merger, sale of substantial assets or similar transaction
involving the Company or any Company Subsidiary (other than assets sold in the
ordinary course of business).

 

SECTION 5.05                                      Seller Assistance with
Financing.  Prior to the Closing, Seller shall cause the Company and each of the
Company Subsidiaries to reasonably cooperate with Buyer in connection with the
arrangement of any debt financing as may be reasonably requested by Buyer
(provided, that such requested cooperation does not unreasonably interfere with
the ongoing operations of the Company and the Company Subsidiaries).  Such
cooperation by the Company and Company Subsidiaries shall include, at the
reasonable request of Buyer, the taking by the Company and Company Subsidiaries
of all actions reasonably requested by Buyer to permit the consummation of such
financing and to permit the proceeds thereof to be made available to Buyer at
Closing, the preparation of, and executing and delivering, definitive financing

 

29

--------------------------------------------------------------------------------


 

documents and customary closing certificates as may be required by the any debt
or equity financing and other customary documents as may be reasonably requested
by Buyer; (provided that no such documents or certificates shall be effective at
any time prior to the Closing), and making the Company’s and the Company
Subsidiaries’(but only to the extent the following persons are not Seller’s or
Seller’s other Affiliates’) executive officers, senior management,
representatives and advisors reasonably available to assist such financing
sources and otherwise reasonably cooperating in connection with the consummation
of such financing.  Notwithstanding anything in this Agreement to the contrary,
neither the Company nor any of the Company Subsidiaries shall pay any commitment
or other similar fee or incur any other liability or obligation in connection
with such financing prior to the Closing.

 

SECTION 5.06                                      Confidentiality.  During the
period commencing on the Closing Date and ending on the second anniversary of
the Closing Date, Seller agrees not to (and to cause its Affiliates not to)
disclose to any third party or use (other than in connection with Seller’s
compliance with any of its obligations under this Agreement or any other
Transaction Document) any confidential information of the business of the
Company, any Company Subsidiary or Buyer or any of Buyer’s Affiliates (including
any such confidential information obtained by Seller or any of its Affiliates in
performing services for Buyer pursuant to this Agreement or any other
Transaction Document) in a manner that could reasonably be expected to adversely
impact the operation of the businesses of the Company or any Company Subsidiary
by Buyer.  In the event that Seller or any Affiliate of Seller is requested or
required pursuant to written or oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigation
demand, or similar process to disclose any such confidential information, Seller
will notify Buyer promptly of the request or requirement so that Buyer may seek
an appropriate protective order or waive compliance with the provisions of this
Section 5.06.  If, in the absence of a protective order or the receipt of a
waiver hereunder, Seller or one of its Affiliates is, on the advice of counsel,
compelled to disclose any confidential information or else stand liable for
contempt, Seller or such Affiliate may disclose the confidential information;
provided, however, that Seller shall use its reasonable best efforts to obtain,
or cause such Affiliate of Seller to obtain, at the expense of Buyer, an order
or other assurance that confidential treatment will be accorded to such portion
of the confidential information required to be disclosed as Buyer shall
designate.  The foregoing provisions of this Section 5.06 shall not apply to any
confidential information that is (i) generally available to the public
immediately prior to the time of disclosure unless such confidential information
is so available due to the actions of a Seller or an Affiliate of Seller or
(ii) required to be disclosed pursuant to Applicable Law.

 

ARTICLE VI

 

Representations and Warranties of Buyer

 

Buyer hereby represents and warrants to Seller as follows:

 

SECTION 6.01                                      Authority.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Buyer has all requisite corporate power and authority
to enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  All corporate acts and other
proceedings

 

30

--------------------------------------------------------------------------------


 

required to be taken by Buyer to authorize the execution, delivery and
performance of this Agreement and any other Transaction Documents to which it is
a party and the consummation of the transactions contemplated hereby and thereby
have been duly and properly taken.  This Agreement has been duly executed and
delivered by Buyer and constitutes a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

 

SECTION 6.02                                      No Conflicts: Consents.  The
execution and delivery of this Agreement by Buyer does not, and the consummation
of the transactions contemplated hereby and compliance with the terms hereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of Buyer or any subsidiary of Buyer under, any provision of
(a) the Certificate of Incorporation or Bylaws of Buyer or the comparable
governing instruments of any subsidiary of Buyer, (b) any material note, bond,
mortgage, indenture, deed of trust, license, lease, contract, commitment,
agreement or arrangement to which Buyer or any subsidiary of Buyer is a party or
by which any of their respective properties or assets are bound, or (c) any
judgment, order, or decree, or material statute, law, ordinance, rule or
regulation applicable to Buyer or any subsidiary of Buyer or their respective
properties or assets, other than, in the case of clauses (b) and (c) above, any
such items that, individually or in the aggregate, would not have a material
adverse effect on, or materially impair, the ability of Buyer to consummate the
transactions contemplated hereby.  No material consent, approval, license,
permit, order or authorization of, or registration, declaration or filing with,
any Governmental Entity is required to be obtained or made by or with respect to
Buyer or any of its subsidiaries or their respective Affiliates in connection
with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, other than those that may
be required solely by reason of Seller’s (as opposed to any other third party’s)
participation in the transactions contemplated hereby.

 

SECTION 6.03                                      Securities Act.  The Shares
purchased by Buyer pursuant to this Agreement are being acquired for investment
only and not with a view to any public distribution thereof, and Buyer shall not
offer to sell or otherwise dispose of the Shares so acquired by it in violation
of any of the registration requirements of the Securities Act of 1933, as
amended.  Buyer is an “accredited investor” as defined in Regulation D
promulgated by the United States Securities and Exchange Commission under the
Securities Act of 1933, as amended

 

SECTION 6.04                                      Actions and Proceedings, etc. 
There are no (a) outstanding judgments, orders, injunctions or decrees of any
Governmental Entity or arbitration tribunal against Buyer or any of its
Affiliates, (b) lawsuits, actions or proceedings pending or, to the knowledge of
Buyer, threatened against Buyer or any of its Affiliates, or (c) investigations
by any Governmental Entity which are, to the knowledge of Buyer, pending or
threatened against Buyer or any of its Affiliates, which, in the case of each of
clauses (a), (b) and (c), have or could have a material adverse effect on, or
materially impair, the ability of Buyer to consummate the transactions
contemplated hereby.

 

SECTION 6.05                                      Financing.  Buyer has
delivered to Seller true and complete copies of the executed equity commitment
letter, dated as of the date of this Agreement, from

 

31

--------------------------------------------------------------------------------


 

Kinderhook Capital Fund IV, L.P. and Kinderhook Capital Fund IV-B, L.P.
(collectively, “Sponsor Fund”), a copy of which is attached as Annex I hereto
(the “Equity Financing Commitment”), pursuant to which Sponsor Fund has
committed, subject to the terms thereof, to provide equity financing to Buyer
(the “Equity Financing”).  Prior to the date of this Agreement, the Equity
Financing Commitment has not been amended or modified, and the respective
commitments contained in the Equity Financing Commitment have not been withdrawn
or rescinded in any respect.  The Equity Financing Commitment is in full force
and effect and is a legal, valid and binding obligation of Buyer and, to the
knowledge of Buyer, the other parties thereto.  Subject to the immediately
preceding and succeeding sentences, the Equity Financing Commitment, in the form
so delivered, is in full force and effect as of the date of this Agreement. 
Assuming, the Purchase Price equals $58,000,000, without giving effect to any
adjustments pursuant to Sections 2.01 or 2.02, the Equity Financing Commitment
is in an amount sufficient to fund the entire Purchase Price and provides that
Seller is an intended third party beneficiary of the Equity Financing
Commitment, and entitled to enforce the Equity Financing Commitment in
accordance with the terms and conditions thereof.  The obligations to make the
Equity Financing available to Buyer pursuant to the terms of the Equity
Financing Commitment are not subject to any conditions other than the conditions
set forth in the Equity Financing Commitment.  No person has any right to impose
(and the Buyer has no obligation to accept) any condition to the Equity
Financing other than as set forth in the Equity Financing Commitment, nor any
reduction to the aggregate amount available under the Equity Financing
Commitment (nor any term or condition which would have the effect of reducing
the aggregate amount available under the Equity Financing Commitment).  As of
the date of this Agreement, there are no side letters, understandings or other
agreements or arrangements relating to the Equity Financing.  As of the date of
this Agreement, (i) the Equity Financing Commitment has not been supplemented,
modified or amended in any respect, (ii) no event has occurred which, with or
without notice, lapse of time or both, would constitute a breach on the part of
Buyer under the Equity Financing Commitment and (iii) the commitments contained
in the Equity Financing Commitment have not been withdrawn, terminated or
rescinded.  As of the date of this Agreement, Buyer (x) is not aware of any fact
or occurrence that makes any of the assumptions, or the representations or
warranties of Buyer, in the Equity Financing Commitment inaccurate in any
material respect, (y) has no reason to believe that Buyer will be unable to
satisfy on a timely basis any term or condition of closing to be satisfied by it
or its Affiliates contained in the Equity Financing Commitment and (z) has no
reason to believe that any portion of the Equity Financing required to
consummate the transactions contemplated hereby will not be made available to
Buyer on the Closing Date.  As of the date of this Agreement, there are no side
letters, understandings or other agreements or arrangements relating to the
Equity Financing.  As of the date of this Agreement, (i) the Equity Financing
Commitment has not been supplemented, modified or amended in any respect,
(ii) no event has occurred which, with or without notice, lapse of time or both,
would constitute a breach on the part of Buyer under the Equity Financing
Commitment and (iii) the commitments contained in the Equity Financing
Commitment have not been withdrawn, terminated or rescinded.  Buyer has fully
paid (or caused to be paid) any and all commitment fees or other fees required
by the Equity Financing Commitment to be paid by it on or prior to the date of
this Agreement and shall in the future pay any such fees as they become due
pursuant to the Equity Financing Commitment.  The Equity Financing Commitment,
when funded, will provide Buyer with financing at Closing sufficient to satisfy
all of Buyer’s obligations under this Agreement, including the consummation of
the purchase and sale of the Shares and the other

 

32

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement and the other Transaction Documents
upon the terms set forth herein and therein, including the payment in full of
the Closing Date Amount and all related fees and expenses associated with the
foregoing.  Buyer acknowledges that its obligations under this Agreement are not
conditioned upon or subject to its receipt of the proceeds made available under
the Equity Financing Commitment or any alternative financing.

 

SECTION 6.06                                      Guaranty.  Concurrently with
the execution of this Agreement, Buyer has delivered to Seller the duly executed
Limited Guaranty between Sponsor Fund (the “Guarantor”), a copy of which is
attached as Annex II hereto (the “Guaranty”) providing for, among other things,
the payment in full of the Purchase Price.  The Guaranty is in full force and
effect as of the date hereof and constitutes a valid and binding obligation of
the Guarantor, enforceable against the Guarantor in accordance with its terms,
subject to the Bankruptcy and Equity Exceptions.  No event has occurred which,
with or without notice, lapse of time or both, would or would reasonably be
expected to constitute a default or breach on the part of the Guarantor under
the Guaranty.

 

SECTION 6.07                                      Solvency.  Assuming that
(i) the representations and warranties of Seller contained in this Agreement are
true and correct in all material respects (and, solely for purposes of this
Section 6.07, without giving effect to any limitation or qualification as to
materiality or Material Adverse Effect or other terms of similar import or
effect), (ii) the Company and Company Subsidiaries are Solvent immediately prior
to the Closing and (iii) the performance of all obligations and compliance with
all covenants and agreements required by this Agreement to be performed or
complied with at or prior to the Closing by Seller in all material respects,
immediately after the Closing and after giving effect to the transactions
contemplated by this Agreement, the payment of the Closing Date Amount and the
payment of all fees and expenses related to the transactions contemplated by
this Agreement, each of the Company and the Company Subsidiaries will be
Solvent.

 

ARTICLE VII

 

Covenants of Buyer

 

Buyer covenants and agrees as follows:

 

SECTION 7.01                                      Confidentiality.

 

(a)                                 Buyer acknowledges that the information
being provided to it in connection with the purchase and sale of the Shares and
the consummation of the other transactions contemplated hereby is subject to the
terms of a confidentiality agreement between Buyer and Seller (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference.  Effective upon, and only upon, the Closing, the Confidentiality
Agreement shall automatically terminate and be of no further force or effect
except solely with respect to any and all other information provided to Buyer by
or on behalf of Seller or Seller’s representatives concerning Seller and its
Affiliates (other than the Company and the Company Subsidiaries) which
information shall remain subject to the terms and conditions of the
Confidentiality Agreement after the Closing Date.

 

33

--------------------------------------------------------------------------------


 

(b)                                 During the period commencing on the Closing
Date and ending on the second anniversary of the Closing Date, Buyer agrees not
to (and to cause its subsidiaries, and its Affiliates that received any Seller
Confidential Information from Buyer or its subsidiaries after the Closing, not
to) disclose to any third party or use (other than in connection with Buyer’s
compliance with any of its obligations under this Agreement or any other
Transaction Document) any confidential information to the extent relating solely
to the business of Seller or any of Seller’s Affiliates (the “Seller
Confidential Information”), except as may be required by Applicable Law.  Seller
acknowledges that the Seller Confidential Information may serve to give Buyer a
deeper overall knowledge and understanding of Seller’s and its Affiliates’
industries and their businesses in a way that cannot be separated from Buyer’s
other knowledge. Subject to the foregoing, Seller acknowledges that nothing
contained herein shall prevent Buyer or any of its subsidiaries from conducting
their businesses, now or in the future, in the industries in which Seller and
its Affiliates operate.  Nothing in this Section 7.01(b) shall in any way
restrict the ability of Buyer or any of its subsidiaries to engage in any line
of business or to compete with the Seller and its Affiliates in any industry.

 

SECTION 7.02                                      No Additional
Representations.  Buyer acknowledges (on behalf of itself and its Affiliates)
that, to its knowledge, it and its representatives have received or been
afforded the opportunity to review prior to the date hereof all written
materials which Seller was required to deliver or make available, as the case
may be, to Buyer pursuant to this Agreement on or prior to the date hereof. 
Buyer acknowledges (on behalf of itself and its Affiliates) that, to its
knowledge, it and its representatives have been permitted full and complete
access to the books and records, facilities, equipment, tax returns, contracts,
insurance policies (or summaries thereof) and other properties and assets of the
Company and the Company Subsidiaries that it and its representatives have
desired or requested to see and/or review, and that, to its knowledge, it and
its representatives have had a full opportunity to meet with the partners,
officers and employees of Seller, the Company and the Company Subsidiaries to
discuss the businesses and assets of the Company and the Company Subsidiaries. 
Buyer acknowledges and agrees (on behalf of itself and its Affiliates) that,
other than in the case of fraud or willful misrepresentation in connection
therewith, (i) except as expressly set forth in this Agreement or the Seller
Disclosure Schedule, none of Seller, the Company, or any other person has made
any representation or warranty, expressed or implied, with respect to the
transactions contemplated by this Agreement or as to the accuracy or
completeness of any information regarding the Company and the Company
Subsidiaries furnished or made available to Buyer and its representatives,
including any projections, estimates or budgets delivered to or made available
to Buyer of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component
thereof) of the Company and any Company Subsidiary or the future business and
operations of the Company and any Company Subsidiary, (ii) Buyer and its
Affiliates have not relied on any representation or warranty from Seller, the
Company or any other person with respect to the Company, the Shares, the
business of the Company or the Company Subsidiaries or any other matter, except
for the representations and warranties expressly set forth in this Agreement,
(iii) none of Seller, the Company or any other person shall have or be subject
to any liability to Buyer or any other person resulting from the distribution to
Buyer, or Buyer’s use of, any such information and any information, documents or
material made available to Buyer in certain “data rooms”, management
presentations or in any other form in expectation of the transactions
contemplated hereby and (iv) SHOULD THE CLOSING OCCUR, THE SHARES (AND THEREFORE
THE COMPANY

 

34

--------------------------------------------------------------------------------


 

AND THE COMPANY SUBSIDIARIES) ARE ACQUIRED BY BUYER WITHOUT ANY REPRESENTATION
OR WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, IN AN
“AS IS” CONDITION AND ON A “WHERE IS” BASIS.  Notwithstanding anything to the
contrary set forth in this Agreement or otherwise, all representations and
warranties in this Agreement or in any certificate or other writing delivered
pursuant this Agreement of the parties speak as of the date hereof and as of the
Closing Date, subject to Sections 3.01(a), 3.01(g) and 3.02(a), and do not speak
as of any other date (except to the extent such representations and warranties
by their terms speak as of an earlier date, then such representations and
warranties shall speak as of such earlier date; provided, however, that such
earlier date shall not be earlier than June 18, 2014).

 

SECTION 7.03                                      No Use of Certain Names. 
Buyer shall cause the Company and the Company Subsidiaries promptly, and in any
event (a) within ninety (90) days after Closing, to revise product and service
literature and labeling to delete all references to the Names and (b) within
ninety (90) days after Closing, to change signing and stationery and otherwise
discontinue use of the Names; provided, however, that for a period of ninety
(90) days from the Closing Date the Company and the Company Subsidiaries may
continue to distribute product and service literature that uses any Names and
distribute products and services with labeling that uses any Names to the extent
that such product and service literature and labeling exists on the Closing
Date.  In no event shall Buyer or the Company or any of the Company Subsidiaries
use any Names after the Closing in any manner or for any purpose different from
the use of such Names by the Company and the Company Subsidiaries during the
sixty (60) day period preceding the date hereof. “Names” means “US Ecology” and
“EQ”, any variations and derivatives thereof and any other logos or trademarks
of Seller or its Affiliates (other than the Company and the Company
Subsidiaries) not included in Section 4.12 of the Seller Disclosure Schedule.

 

SECTION 7.04                                      Buyer Activity on Closing
Date.  On the Closing Date, Buyer shall not permit the Company or any of the
Company Subsidiaries to effect any extraordinary transactions (other than any
such transactions expressly required by Applicable Law or by this Agreement)
that could result in Tax liability to the Company or any of the Company
Subsidiaries in excess of Tax liability associated with the conduct of its
business in the ordinary course.

 

ARTICLE VIII

 

Mutual Covenants

 

Each of Seller and Buyer covenants and agrees as follows:

 

SECTION 8.01                                      Consents.  Buyer acknowledges
that the consents and waivers listed on Section 4.02 of the Seller Disclosure
Schedule (all such consents and waivers excluding any consents, waivers or
notices relating to ISRA or any other material regulatory or governmental
approval required as a condition to Closing pursuant to Section 3.01), the
“Scheduled Consents”) may be required with respect to the transactions
contemplated by this Agreement, and that such consents and waivers have not been
obtained.  Buyer agrees that Seller shall not have any liability whatsoever to
Buyer arising out of or relating to the failure to obtain any Scheduled Consent
or because of the termination of any Contract with respect to a Scheduled
Consent, as a result thereof.  Buyer further agrees that no representation,
warranty or

 

35

--------------------------------------------------------------------------------


 

covenant of Seller contained herein shall be breached or deemed breached, and no
condition shall be deemed not satisfied, as a result of (a) the failure to
obtain any Scheduled Consent, (b) any termination of a Contract with respect to
a Scheduled Consent or (c) any lawsuit, action, proceeding or investigation
commenced or threatened by or on behalf of any person arising out of or relating
to the failure to obtain any Scheduled Consent.  Prior to the Closing, Seller
shall, and shall cause the Company and the Company Subsidiaries to, cooperate
with Buyer, upon the request of Buyer, in any reasonable manner in connection
with Buyer obtaining any Scheduled Consent; provided, however, that such
cooperation shall not include any requirement of Seller or any of its Affiliates
(including the Company and the Company Subsidiaries) to expend money, commence,
defend or participate in any litigation or offer or grant any accommodation
(financial or otherwise) to any third party.

 

SECTION 8.02                                      Cooperation.  Buyer and Seller
shall cooperate with each other, and shall cause their officers, employees,
agents, auditors and representatives to cooperate with each other, for a period
of sixty (60) days after the Closing to ensure the orderly transition of the
Company and the Company Subsidiaries from Seller to Buyer and to minimize any
disruption to the respective businesses of Seller, Buyer, the Company and the
Company Subsidiaries that might result from the transactions contemplated
hereby.  Each party shall reimburse the other for reasonable out-of-pocket costs
and expenses incurred in assisting the other pursuant to this Section 8.02. 
Neither party shall be required by this Section 8.02 to take any action that
would unreasonably interfere with the conduct of its business or unreasonably
disrupt its normal operations (or, in the case of Buyer, the business or
operations of the Company and the Company Subsidiaries).

 

SECTION 8.03                                      Publicity.  Seller and Buyer
agree that, from the date hereof through the Closing Date, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
either party without the prior consent of the other party (which consent shall
not be unreasonably withheld), except (i) as such release or announcement may be
required by law or the rules or regulations of any United States or foreign
securities exchange, in which case the party required to make the release or
announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance and (ii) such release or
announcement that has been provided to the non-releasing party for review and
comment a reasonable period of time prior to any such release or announcement
being issued for review and comment (with any such reasonable comments to be
considered in good faith by the releasing party); provided, however, that no
such release or announcement may include any disparaging statement about the
Company, the Company Subsidiaries or their respective businesses; provided,
further, that any information previously included in any public release or
announcement by a party may be disclosed by the either party hereto without the
consent of the other party.

 

SECTION 8.04                                      Reasonable Best Efforts. 
Subject to the terms and conditions of this Agreement (including the provisions
set forth in Section 8.01), each party shall use its reasonable best efforts to
cause the Closing to occur, including obtaining all approvals under ISRA to
consummate the transactions contemplated by this Agreement and completing all
Pre-Closing Transfers.  Without limiting the foregoing, each of Buyer and Seller
shall use its respective reasonable best efforts to cause the Closing to occur
as promptly as practicable after the date hereof, including satisfaction of the
conditions set forth in Article III.  Each of Seller and

 

36

--------------------------------------------------------------------------------


 

Buyer shall not, and shall not permit any of its respective Affiliates to, take
any action that would, or that could reasonably be expected to, result in any of
the conditions set forth in Article III not being satisfied.

 

SECTION 8.05                                      Records.  (a) As soon as
practicable on or after the Closing Date, Seller shall deliver or cause to be
delivered to Buyer all material original agreements, documents, books, records
and files, including records and files stored on computer disks or tapes or any
other storage medium (collectively, “Records”), if any, in the possession of
Seller and its Affiliates (other than the Company and the Company Subsidiaries)
relating to the business and operations of the Company and the Company
Subsidiaries to the extent not then in the possession of the Company and the
Company Subsidiaries, subject to the following exceptions:

 

(b)                                 Buyer recognizes that certain Records may
contain incidental information relating to the Company and the Company
Subsidiaries or may relate primarily to subsidiaries or divisions of Seller
other than the Company and the Company Subsidiaries and that Seller may retain
such Records and shall provide copies of the relevant portions thereof to Buyer;
and

 

(c)                                  Seller may retain all Records prepared in
connection with the sale of the Shares, including bids received from other
parties and analyses relating to the Company and the Company Subsidiaries.

 

(d)                                 After the Effective Time, upon reasonable
written notice, Buyer and Seller agree to furnish or cause to be furnished to
each other and their representatives, employees, counsel and accountants access,
during normal business hours, such information (including Records pertinent to
the Company and the Company Subsidiaries) and assistance relating to the Company
and the Company Subsidiaries as is reasonably necessary for financial reporting,
tax matters and accounting matters; provided, however, that such access does not
unreasonably disrupt the normal operations of Seller, Buyer, the Company or any
of the Company Subsidiaries.

 

SECTION 8.06                                      Financing.

 

(a)                                 Buyer shall use its reasonable best efforts
to arrange the Equity Financing as promptly as practicable, on the terms and
conditions described in the Equity Financing Commitment, including using
reasonable best efforts to (i) negotiate and finalize definitive agreements with
respect thereto on the terms and conditions contained therein or on other terms
acceptable to Buyer, (ii) satisfy on a timely basis all conditions applicable to
Buyer in the Equity Financing Commitment, (iii) comply with its obligations
under the Equity Financing Commitment and consummate the Equity Financing no
later than the Closing and (iv) enforce its rights under the Equity Financing
Commitment.  At any time that Seller would be entitled to seek and obtain
specific performance to enforce Buyer’s obligations to cause the Equity
Financing to be funded in order to consummate the purchase and sale of the
Shares and the other transactions contemplated by this Agreement and the other
Transaction Documents pursuant to Section 15.04, Buyer shall use its reasonable
best efforts to cause the persons providing the Equity Financing to fund the
Equity Financing required to consummate the purchase and sale of the Shares and
the other transactions contemplated by this Agreement on the Closing Date
(including by taking enforcement action to cause such persons providing such

 

37

--------------------------------------------------------------------------------


 

Equity Financing to fund such Equity Financing).  In the event any portion of
the Equity Financing becomes unavailable on the terms and conditions
contemplated in the Equity Financing Commitment, Buyer shall promptly notify
Seller and shall use its commercially reasonable efforts to arrange to obtain
alternative financing from alternative sources on terms that will still enable
Buyer to consummate the purchase and sale of the Shares and the other
transactions contemplated by this Agreement as promptly as practicable following
the occurrence of such event.  Buyer shall deliver to Seller true and complete
copies of all agreements pursuant to which any such alternative source shall
have committed to provide Buyer with any portion of such alternative financing
(other than fee letters, engagement letters or other agreements that, in
ordinary practice, are confidential by their terms).

 

(b)                                 Prior to the Closing, Buyer shall not agree
to or permit any amendment, supplement or other modification of, or waive any of
its rights under, the Equity Financing Commitment or the definitive agreements
relating to the Equity Financing without first obtaining Seller’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.  Buyer shall give Seller prompt notice (i) of any material breach or
default by any other party to the Equity Financing Commitment or any event or
circumstance that makes a condition precedent to the Equity Financing unable to
be satisfied, in each case, of which Buyer becomes aware, or any termination of
the Equity Financing Commitment, (ii) of the receipt of any written notice or
other written communication from any other party to the Equity Financing
Commitment with respect to any actual or threatened material breach, material
default, withdrawal, termination or repudiation by any other party to any Equity
Financing Commitment, (iii) of any material written dispute or disagreement
between or among Buyer and any of the other parties to the Equity Financing
Commitment, and (iv) if for any reason Buyer believes in good faith that it will
not be able to timely obtain all or any portion of the Equity Financing on the
terms, in materially the same manner or from the sources contemplated by the
Equity Financing Commitment.  Buyer shall keep Seller informed on a reasonably
current basis in reasonable detail of the status of its efforts to arrange the
Equity Financing and provide to Seller copies of all material documents related
to the Equity Financing, other than any agreements subject to confidentiality
(except to the extent such agreements relate to the amounts or conditionality
of, or contain any conditions precedent to, the funding of the Equity
Financing).  For the avoidance of doubt, failure to obtain all or any portion of
the Equity Financing (or any alternative financing) shall not in and of itself
relieve or alter the obligations of Buyer to consummate the purchase and sale of
the Shares and the other transactions contemplated by this Agreement and the
other Transaction Documents upon the terms set forth herein and therein.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, nothing contained in this Section 8.06 shall
require Buyer to, (i) only in the event Seller would not be entitled to seek and
obtain specific performance to enforce Buyer’s obligations to cause the Equity
Financing to be funded in order to consummate the purchase and sale of the
Shares and the other transactions contemplated by this Agreement and the other
Transaction Documents pursuant to Section 15.04, bring any enforcement action
against any other party to the Equity Financing Commitment or any other provider
of alternative financing to enforce its rights under the Equity Financing
Commitment or other agreement pursuant to which any alternative financing
commitment is made, (ii) seek the Equity Financing or any alternative financing
in any amount in excess of that contemplated by the Equity Financing Commitment
or (iii) pay

 

38

--------------------------------------------------------------------------------


 

any fees in excess of those contemplated by the Equity Financing Commitment
(whether to secure waiver of any conditions contained therein or otherwise.

 

SECTION 8.07                                      Employee Matters.

 

(a)                                 Employees.  Prior to the Closing Date, the
Seller or one of its Affiliates shall transfer the employment of the employees
listed on Section 8.07(a)(i) of the Seller Disclosure Schedule, to the Company
or a Company Subsidiary.  Prior to the Closing Date, the Seller or one of its
Affiliates shall transfer the employment of the employees listed on
Section 8.07(a)(ii) of the Seller Disclosure Schedule, from the Company or a
Company Subsidiary to the Seller or one of its Affiliates (other than the
Company or a Company Subsidiary).  Each employee of the Company and the Company
Subsidiaries on the Closing Date shall be referred to as a “Continuing
Employee.”

 

(b)                                 Multiemployer Plans.  Buyer and the Seller
hereby agree that the Closing of the transaction contemplated by this Agreement
shall be a change in corporate structure within the meaning of Section 4218 of
ERISA that will not trigger withdrawal liability, and that there will be no
interruption in employer contributions or obligations to contribute under the
Multiemployer Plans in which the Company participates as a result of the
transaction contemplated by this Agreement.  Buyer and the Seller hereby agree
to cooperate with each other and any applicable Multiemployer Plan in which
Seller or one of its Affiliates (other than the Company or a Company Subsidiary)
will continue to be a contributing employer after the Closing Date to apportion
the contribution history of the Seller and its Affiliates among the Seller and
Buyer in a reasonable manner.  Buyer and Seller hereby further agree that Seller
or one of its Affiliates (other than the Company or a Company Subsidiary) shall
retain all Multiemployer Plan liabilities for any Affiliate of Seller (other
than the Company or a Company Subsidiary) that is a contributing employer to any
Multiemployer Plan.

 

(c)                                  Seller Plans.  Except as provided in
Section 8.09, effective as of the Closing Date, the Company and any Company
Subsidiary shall cease to be participating employers in the Seller Plans, and
the Continuing Employees shall have no further rights to participate in the
Seller Plans as active employees after the Closing Date.  Neither Buyer nor the
Company shall have any liability with respect to any Seller Plan.

 

(d)                                 Nothing in this Agreement shall limit the
ability of Buyer or any of their Affiliates to terminate the employment of any
Continuing Employee at any time following the Closing Date and for any reason,
including without cause.

 

(e)                                  Prior to or on the Closing Date, Seller
shall (i) make all required contributions with respect to the Continuing
Employees’ contributions to the US Ecology, Inc. 401(k) Savings and Retirement
Plan 401(k) plan (the “Seller Savings Plan”) and (ii) fully vest the employer
accounts of Continuing Employees in the Seller Savings Plan.  As soon as
practical after the Closing Date, Buyer shall establish a savings plan to be
qualified under Section 401(a) of the Code (the “Buyer Savings Plan”). 
Continuing Employees shall be permitted to elect a rollover of their accounts
from the Seller Savings Plan to the Buyer Savings Plan, and such rollover shall
include plan loans evidencing outstanding plan loans.

 

39

--------------------------------------------------------------------------------


 

(f)                                   As of the Closing Date, Buyer shall allow
eligible Continuing Employees to participate in Buyer’s flexible benefits plan
and Seller shall spin-off the health care and dependent care account balances
(and related assets and liabilities) and participant elections under the
Seller’s flexible benefit plan with respect to Continuing Employees to the
Buyer’s flexible benefits plan.

 

(g)                                  Seller shall become and remain solely
responsible and liable for satisfying the continuation coverage requirements for
group health plans under Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code for all employees of the Company or any Company
Subsidiary who have terminated employment on or prior to the Closing Date (and
their respective beneficiaries and dependents) and for all Continuing Employees
(and their respective beneficiaries and dependents) who are entitled to elect
such coverage on account of a qualifying event occurring on or before the
Closing Date.

 

(h)                                 Nothing in this Section 8.07, express or
implied, shall create a third party beneficiary relationship or otherwise confer
any benefit, entitlement, or right upon any person or entity other than the
parties hereto, or create or establish any employee benefit plan or any
amendment thereto.

 

SECTION 8.08                                      Release.  Notwithstanding
anything contained herein to the contrary, in consideration of the execution,
delivery and performance by Seller and Buyer of this Agreement, effective as of
the Closing, (i) Seller on behalf of itself and each of its past, present and
future Affiliates (other than the Company and the Company Subsidiaries),
beneficiaries, successors and assigns and their respective officers, directors,
partners, members, trustees, employees and equityholders (“Seller Releasing
Parties”) hereby RELEASES, WAIVES, ACQUITS AND FOREVER DISCHARGES Buyer, the
Company and each Company Subsidiary and each of Buyer’s past present and future
Affiliates, beneficiaries, successors and assigns and their respective officers,
directors, partners, members, trustees, employees, equityholders, agents,
attorneys and representatives (each, a “Buyer Released Party”), from any and all
claims, demands, Proceedings, orders, losses, Liens, causes of action, suits,
obligations, Contracts, agreements (express or implied), debts and liabilities,
of whatever kind or nature, whether in law or equity, that any Seller Releasing
Party ever had or may now have against any Buyer Released Party to the extent
related to the Company or any Company Subsidiary or Seller’s ownership of the
Shares or equity interests of any Company Subsidiary, whether known or unknown,
suspected or unsuspected, that have accrued prior to the Closing or that accrue
at or after the Closing as a result of any act, circumstance, occurrence,
transaction, event or omission on or prior to the Closing Date, whether based on
Contract or any Applicable Law in any jurisdiction and (ii) Buyer on behalf of
itself and each of its past, present and future Affiliates, beneficiaries,
successors and assigns and their respective officers, directors, partners,
members, trustees, employees and equityholders (“Buyer Releasing Parties”)
hereby RELEASES, WAIVES, ACQUITS AND FOREVER DISCHARGES Seller and each of
Seller’s past present and future Affiliates, beneficiaries, successors and
assigns and their respective officers, directors, partners, members, trustees,
employees, equityholders, agents, attorneys and representatives (each, a “Seller
Released Party”), from any and all claims, demands, Proceedings, orders, losses,
Liens, causes of action, suits, obligations, Contracts, agreements (express or
implied), debts and liabilities, of whatever kind or nature, whether in law or
equity, that any Buyer Releasing Party ever had or may now have against any
Seller Released Party to the extent related to the Company

 

40

--------------------------------------------------------------------------------


 

or any Company Subsidiary, whether known or unknown, suspected or unsuspected,
that have accrued prior to the Closing or that accrue at or after the Closing as
a result of any act, circumstance, occurrence, transaction, event or omission on
or prior to the Closing Date, whether based on Contract or any Applicable Law in
any jurisdiction.  It is the intention of Seller and Buyer that such release be
effective as a bar to each and every claim, demand, cause of action, suit or
similar action hereinabove specified.  In furtherance of this intention Seller,
on behalf of itself and its Affiliates, and Buyer, on behalf of itself and its
Affiliates, hereby expressly waives, effective as of the Closing, any and all
rights and benefits conferred upon it by the provisions of Applicable Law and
expressly consents that this release will be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as those relating to any other claims, demands and causes of action hereinabove
specified, but only to the extent such section is applicable to releases such as
this.  Notwithstanding the foregoing, nothing in this Section 8.08 shall or be
deemed to release any rights or obligations of any Seller Releasing Party or any
Buyer Releasing Party (a) pursuant to and subject to the terms of this Agreement
including, without limitation, Section 8.07 and Article XI hereof; or
(b) pursuant to and subject to the terms of any Transaction Document to which
such Seller Releasing Party or Buyer Releasing Party, as the case may be, is a
party.

 

SECTION 8.09                                      Transition Services.

 

(a)                                 After the Closing Date, Seller shall use
commercially reasonable efforts to provide, or shall cause its Affiliates or
third parties designated by it (such designated Affiliates and third parties,
together with Seller, the “Service Providers”) to use commercially reasonable
efforts to provide to Buyer, the Company and the Company Subsidiaries
commercially reasonable transition services relating to information technology
(including forwarding emails from the email accounts used by the Company and the
Company Subsidiaries, including such email accounts using @eqonline.com and
@usecology.com) (“IT Services”), human resources (“Human Resource Services”) and
accounting and financing (“Accounting Services” and together with IT Services
and Human Resource Services, the “Services”)).  The Services shall (i) be
provided only in a manner that is substantially similar in all material respects
to the manner in which the Services were performed for the Company and the
Company Subsidiaries (a) immediately prior to the Closing Date and (b) during
the period of US Ecology, Inc.’s ownership of the Company and the Company
Subsidiaries, and (ii) Buyer, the Company and the Company Subsidiaries shall use
the Services for substantially the same purposes and in substantially the same
manner as the Company and the Company Subsidiaries had used the Services
(x) immediately prior to the Closing Date and (y) during the period of US
Ecology, Inc.’s ownership of the Company and the Company Subsidiaries.  Buyer
shall use its reasonable best efforts to reduce or eliminate its dependency on
the Services as soon as is reasonably practicable following the Closing Date;
provided that the Service Providers shall have no obligation to provide the
Services after the date that is six (6) months following the Closing Date.  In
providing the Services, each of Seller and the other Service Providers shall act
solely as an independent contractor and not as an agent of Buyer, the Company or
the Company Subsidiaries.

 

(b)                                 For the period between the Closing Date and
the date that is three (3) months after the Closing Date, the Services provided
by the Service Providers to Buyer, the Company

 

41

--------------------------------------------------------------------------------


 

and the Company Subsidiaries shall be provided without charge or expense to
Buyer, the Company or the Company Subsidiaries.  For the period between the date
that is three (3) months after the Closing Date and the date that is six
(6) months after the Closing Date (the “Payment Period”), Buyer, the Company and
the Company Subsidiaries will reimburse Seller and the other Service Providers
for providing the Services hereunder in amounts equal to $60,000 per month for
the IT Services, $20,000 per month for the Human Resource Services and $20,000
per month for the Accounting Services, which such amounts shall be payable by
Buyer, the Company and the Company Subsidiaries to Seller or the other Service
Providers (as designated in writing by Seller) within 30-days of the first day
of such month; provided, however, that if Buyer delivers a written notice to
Seller at least five (5) business days prior to the first day of the Payment
Period, or at least five (5) business days prior to the first day of any month
in the Payment Period, stating, effective upon the first day of the Payment
Period or the first day of a month during the Payment Agreement (as applicable),
that each of the Service Providers is fully released from providing, and shall
thereafter no longer be obligated to provide, the IT Services, the Human
Resource Services or the Accounting Services, or all of the Services, to Buyer,
the Company or any Company Subsidiary pursuant to this Section 8.09 (the
“Service Termination Notice”), then the Service Providers shall cease providing
the applicable Services set forth in the Service Termination Notice at the
effective time of such Service Termination Notice and Buyer, the Company and the
Company Subsidiaries shall have no further reimbursement obligations with
respect to such applicable Services.

 

(c)                                  Seller or any of the Service Providers
shall not be liable for any interruption of Service or delay or failure to
perform such Services if such interruption, delay or failure results from causes
beyond its reasonable control, including any strikes, lockouts or other labor
difficulties, acts of any government, riot, insurrection or other hostilities,
embargo, fuel or energy shortage, fire, flood, lightning, earthquake, storm,
hurricane, tornado, explosion, acts of God, pandemics, wrecks, transportation
delays or inability to obtain necessary labor, materials or utilities.  In any
such event, Seller’s and each Service Provider’s obligations under this
Section 8.09 shall be postponed for such time as its performance is suspended or
delayed on account thereof.  Seller will promptly notify Buyer, either orally or
in writing, upon learning of the occurrence of such event of force majeure. 
Upon the cessation of the force majeure event, Seller will use reasonable
efforts to resume, or to cause any other relevant Service Provider to resume,
its performance with the least practicable delay.

 

(d)                                 Neither Seller nor any other Service
Provider shall be liable, whether in contract, tort (including negligence and
strict liability) or otherwise, for any special, indirect, incidental or
consequential damages whatsoever which in any way arise out of, relate to or are
a consequence of, the performance or nonperformance by it hereunder or the
provision of, or failure to provide, any Service hereunder, including with
respect to loss of profits, business interruptions or claims of customers. 
Buyer agrees to indemnify and hold harmless each Service Provider from and
against any such damages incurred thereby and any costs and expenses thereof
arising therefrom.  In any event, the liability of Seller or any other Service
Provider with respect to the Services and the obligations under this
Section 8.09 or any act or failure to act in connection herewith (including, but
not limited to, the performance or breach hereof), or from the sale, delivery,
provision or use of any Service provided under or covered by this Section 8.09,
whether in contract, tort (including negligence and strict liability) or
otherwise, shall not exceed the reimbursement amounts previously paid to Seller
or such other

 

42

--------------------------------------------------------------------------------


 

relevant Service Provider by Buyer in respect of the Service from which such
purported liability flows.

 

(e)                                  After the Closing Date, Buyer shall use
commercially reasonable efforts to provide, or shall cause the Company and the
Company Subsidiaries, or third parties designated by it (such designated third
parties, together with Buyer, the Company and the Company Subsidiaries, the
“Buyer Service Providers”) to use commercially reasonable efforts to provide to
Seller and its Affiliates commercially reasonable transition services relating
to accounting and financing (“Buyer Accounting Services”).  Seller shall use its
reasonable best efforts to reduce or eliminate its dependency on the Buyer
Accounting Services as soon as is reasonably practicable following the Closing
Date; provided that the Service Providers shall have no obligation to provide
the Buyer Accounting Services after the date that is six (6) months following
the Closing Date. For the period between the Closing Date and the date that is
three (3) months after the Closing Date, the Buyer Accounting Services provided
by the Buyer Service Providers to Seller and its Affiliates shall be provided
without charge or expense to Seller or any of its Affiliates.  During the
Payment Period, Seller will reimburse Buyer and the other Buyer Service
Providers for providing the Buyer Accounting Services hereunder in an amount
equal to $20,000 per month, which amount shall be payable by Seller to Buyer or
the other Buyer Service Providers (as designated in writing by Buyer) within
30-days of the first day of such month; provided, however, that if Seller
delivers a written notice to Buyer at least five (5) business days prior to the
first day of the Payment Period, or at least five (5) business days prior to the
first day of any month in the Payment Period, stating, effective upon the first
day of the Payment Period or the first day of a month during the Payment
Agreement (as applicable), that each of the Buyer Service Providers is fully
released from providing, and shall thereafter no longer be obligated to provide,
the Buyer Accounting Services to Seller pursuant to this Section 8.09 (the
“Buyer Service Termination Notice”), then the Buyer Service Providers shall
cease providing the Buyer Accounting Services at the effective time of such
Service Termination Notice and Seller shall have no further reimbursement
obligations with respect to the Buyer Accounting Services.

 

SECTION 8.10                                      Fixed Pricing for Certain
Services; Disposal Services.

 

(a)                                 Until the one (1) year anniversary of the
Closing Date, Seller shall, and shall cause its Affiliates to, continue to
provide to the Company and Company Subsidiaries the products and services that
are currently being provided by Seller and its Affiliates to the Company and the
Company Subsidiaries as of the date hereof, for the same prices as such products
and services are currently being provided to the Company and Company
Subsidiaries as of the date hereof.

 

(b)                                 Until the one (1) year anniversary of the
Closing Date, Seller shall, and shall cause its Affiliates to, provide the
Company and Company Subsidiaries with Seller’s and its Affiliates’ best broker
pricing with respect to any new disposal services not being provided by Seller
or any of its Affiliates to the Company or any of the Company Subsidiaries as of
the date hereof (“Disposal Services”) offered by Seller or its Affiliates to any
customer of Seller or its Affiliates during such period. Until the one (1) year
anniversary of the Closing Date, Buyer shall cause the Company and Company
Subsidiaries to provide Seller with a right of first refusal to provide (or for
Seller’s Affiliates to provide) the Company and Company Subsidiaries

 

43

--------------------------------------------------------------------------------


 

with Disposal Services; provided, that, if the Company or any of the Company
Subsidiaries is able to obtain such disposal services from a third party at a
total net cost (including cost of transportation) to the Company and Company
Subsidiaries that is less than the total net cost (including cost of
transportation) that the Company and/or Company Subsidiaries would incur if they
accepted Seller’s or its Affiliate’s offer for Disposal Services, then Buyer,
the Company and the Company Subsidiaries shall have no obligation to accept the
offer (if any made by Seller or any of its Affiliates) for Disposal Services
from Seller or any of its Affiliates and Buyer, the Company and the Company
Subsidiaries shall be permitted to obtain such disposal services from the
applicable third party.

 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

ARTICLE X

 

Further Assurances

 

SECTION 10.01                               Further Assurances.  From time to
time, as and when reasonably requested by either party hereto, the other party
shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions (subject to the other provisions of this Agreement, including
Sections 8.01 and 8.04), as such other party may reasonably deem necessary or
desirable to consummate the transactions contemplated by this Agreement, all at
the sole cost and expense of the requesting party.

 

ARTICLE XI

 

Environmental Matters.

 

SECTION 11.01                               ISRA and Environmental Matters.

 

(a)                                 The Company shall, at its sole cost and
expense (other than any fees, costs or expenses of Buyer, including legal fees
and costs of Buyer), prior to or at Closing, generally undertake the requisite
filings for the Rahway Site so as to allow for the Closing to occur in
compliance with ISRA, including, but not limited to, the preparation and filing
of an ISRA General Information Notice and a Remediation Certification, including
as a Remediation Funding Source the Company’s existing Remediation Funding
Source and pay any applicable Annual Surcharge Payment for the Rahway Site, to
the extent such filings are required.  The Company shall file an ISRA General
Information Notice within five (5) days of the execution of this Agreement.  The
Company shall be listed as the responsible entity under such Remediation
Certification.  Seller agrees to transfer to Buyer all rights and interest in
funds remaining in the Remediation Funding Source established by the Company for
the Rahway Site, currently valued at approximately one million, eight hundred
thousand dollars ($1,800,000) to be used solely for remediation-related
activities at the Rahway Site.  In exchange for such transfer, Buyer agrees that
Seller shall have no further responsibility or liability whatsoever with regard
to contamination at the Rahway Site; except for any contamination at the Rahway
Site related to

 

44

--------------------------------------------------------------------------------


 

any Releases of Hazardous Substances occurring from June 18, 2014 until the
Closing Date.  Buyer and Seller shall cooperate and use commercially reasonable
efforts to make the notice filings set forth on Section 11.01(a) of the Seller
Disclosure Schedule within 5 days after the date hereof.

 

(b)                                 After Closing, Buyer shall direct all
activities of the Company relating to compliance with ISRA for the Rahway Site
by the Company, including, if necessary, the filing of any and all required
forms with NJDEP and other Governmental Entities.

 

(c)                                  Any potential conflicts that may arise as
to the current LSRP Michael Metlitz of the Whitman Companies, Inc. (“Whitman”)
are hereby waived effective as of the Closing.  In the case of litigation
related to this Agreement and/or the transactions contemplated by this
Agreement, Metlitz and Whitman shall not be available to either party as its
expert witness.

 

(d)                                 After the Closing, the Company, as directed
by the Buyer shall control and manage any Remedial Action (including, without
limitation, hiring legal counsel, hiring an LSRP, conducting environmental
investigations and cleanups, negotiating with NJDEP and other Governmental
Entities and third parties and defending or settling claims and actions) and
provide Seller with copies of all material communications respecting the
Remedial Action.  After the Closing, the Company, as directed by the Buyer shall
control all correspondence, discussions and negotiations with, and submissions
to, NJDEP or any other Governmental Entity concerning, or that may affect, such
Remedial Actions.

 

(e)                                  The Company shall (i) prepare and file all
documents (including permit transfers, modifications and applications) required
to be submitted prior to the Closing Date by the Company to NJDEP pursuant to
any Environmental Law in connection with the transactions contemplated by this
Agreement, and (ii) use commercially reasonable efforts to obtain all consents,
waivers, authorizations and approvals required by the Company from NJDEP
pursuant to any Environmental Law in connection with the transactions
contemplated by this Agreement.

 

(f)                                   Prior to the Closing, the Company, Seller
and Buyer agree to fully cooperate and work diligently in order to prepare and
file with NJDEP or any other Governmental Entities any documents or petitions
required by ISRA and Environmental Laws in connection with the provisions of
this Article XI of this Agreement.  Prior to the Closing, Seller and Buyer shall
have a reasonable opportunity to review and comment on any such document or
petition prior to its filing after the date hereof and prior to or on the
Closing Date with NJDEP or any other Governmental Entities in connection with
the provisions of this Article XI.

 

(g)                                  Buyer agrees (i) to be the responsible
party and (ii) to not seek contribution or recovery from Seller or its
Affiliates for all Pre-Acquisition Remediation Obligations, and Seller agrees
(i) to be the responsible party and (ii) to not seek contribution or recovery
from Buyer or its Affiliates for all Post-Acquisition Remediation Obligations.

 

45

--------------------------------------------------------------------------------


 

ARTICLE XII

 

Tax Matters

 

SECTION 12.01                               Tax Returns.  Seller shall prepare
and file (or caused to be prepared and filed) all income Tax Returns to be filed
by or with respect to the Company and each Company Subsidiary for any taxable
period beginning on or after June 18, 2014 and ending on or prior to the Closing
Date (the “Pre-Closing Tax Period”) and shall pay all Taxes shown to be due and
owing by or with respect to the Company or any Company Subsidiary thereon.  In
the event that any Taxes payable by Seller pursuant to this Section 12.01 are
required to be paid by the Company or a Company Subsidiary, Seller shall pay the
amount of such Taxes over to the Company or the applicable Company Subsidiary at
least five (5) business days prior to the due date for filing the applicable Tax
Return.

 

SECTION 12.02                               Cooperation.  Each of Seller, the
Company and Buyer shall reasonably cooperate, and shall cause their respective
Affiliates, officers, employees, agents, auditors and representatives reasonably
to cooperate, in preparing and filing all Tax Returns, including maintaining and
making available to each other all records necessary in connection with Taxes
and in resolving all disputes and audits with respect to all taxable periods
relating to Taxes.  Buyer and Seller recognize that Seller and its Affiliates
will need access, from time to time, after the Closing Date, to certain
accounting and Tax records and information held by the Company and the Company
Subsidiaries to the extent such records and information pertain to events
occurring prior to the Closing Date; therefore, Buyer agrees, and agrees to
cause the Company and the Company Subsidiaries, (a) to use their respective best
efforts to properly retain and maintain such records until such time as Seller
agrees that such retention and maintenance is no longer necessary, and (b) to
allow Seller and its agents and representatives (and agents or representatives
of any of its Affiliates), at times and dates mutually acceptable to the
parties, to inspect, review and make copies of such records as Seller may deem
necessary or appropriate from time to time, such activities to be conducted
during normal business hours and at Seller’s expense.

 

SECTION 12.03                               Refunds and Credits.  Any refunds or
credits of Taxes of the Company or any of the Company Subsidiaries for any
Pre-Closing Tax Period received after the Closing shall, to the extent such
Taxes were actually paid by the Company, any Company Subsidiary, Seller or any
of their Affiliates prior to the Closing, be for the account of Seller.  Buyer
shall, if Seller reasonably so requests, cause the Company and the Company
Subsidiaries to file for and obtain any refunds or credits to which Seller is
entitled under this Section 12.03.  Buyer shall cause the Company to forward to
Seller any such refund within ten (10) days after the refund is received (or
reimburse Seller for any such credit within ten (10) days after the credit is
allowed or applied against other Tax liability).  This Section 12.03 shall not
apply to any refund or credit of Taxes arising from the carryback, or other
application, to any Pre-Closing Tax Period of any loss, credit or other Tax
attribute arising after the Closing Date.

 

SECTION 12.04                               Transfer Taxes.  All transfer,
documentary, sales, use, value added, registration and other such Taxes
(including all applicable real estate transfer or gains Taxes) and related fees
(including any penalties, interest and additions to Tax) (“Transfer Taxes”)
incurred in solely as a result of the sale of the Shares pursuant to this
Agreement shall be paid by Buyer,

 

46

--------------------------------------------------------------------------------


 

and Buyer shall file all appropriate Tax Returns as may be required with respect
to such Transfer Taxes; provided, that Seller shall pay all Transfer Taxes
incurred in connection with the Pre- Closing Transfers and the Separation (as
defined in Section 9.01) of Company Services from Shared Services Agreements and
Seller shall file all appropriate Tax Returns as may be required with respect to
such Transfer Taxes.  Seller and Buyer shall cooperate in timely making all Tax
Returns as may be required to be filed in the preceding sentence.

 

SECTION 12.05                               FIRPTA Certificate.  Seller shall
deliver to Buyer at the Closing a certificate substantially similar to the
certificate described in Treasury Regulations Section 1.1445-2(b)(iv)(B) and
reasonably acceptable to Buyer to the effect that Seller is not a non-U.S.
person.

 

SECTION 12.06                               Buyer Activity Post-Closing.  Buyer
shall not, with respect to any Pre-Closing Tax Period, (a) file any amended Tax
return with respect to the Company or any of the Company Subsidiaries or
(b) take or advocate any position with respect to Taxes of the Company or any of
the Company Subsidiaries, in each case, that reasonably could be expected to
adversely affect Seller.

 

ARTICLE XIII

 

Termination

 

SECTION 13.01                               Termination.  Anything contained
herein to the contrary notwithstanding, but subject to Sections 3.03 and 3.04,
this Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing Date:

 

(a)                                 by mutual written consent of Seller and
Buyer;

 

(b)                                 by either party hereto upon written notice
to the other party if any Governmental Entity shall have issued an order, decree
or ruling or taken any other action permanently enjoining, restraining or
otherwise prohibiting the transactions contemplated by this Agreement and such
order, decree or ruling or other action shall have become final and
nonappealable; provided, that the party seeking to terminate this Agreement
pursuant to this Section 13.01(b) shall have used commercially reasonable
efforts to remove such order, decree, ruling, judgment or injunction;

 

(c)                                  by either party hereto upon written notice
to the other party, if the Closing does not occur on or prior to the date that
is one hundred eighty (180) days after the date hereof (and if such one hundred
eightieth (180th) day is not a business day, then the next following business
day) (the “End Date”); provided, however, that if on such 180th day the
conditions set forth in Section 3.01(h) and/or Section 3.01(e) shall not have
been satisfied or waived, then the End Date shall automatically be extended  one
time by an additional 90 days (and such 90th day after the 180th day shall be
the “End Date”);

 

(d)                                 by Buyer upon written notice to Seller in
the event of a breach by Seller of any representation, warranty, covenant or
other agreement contained in this Agreement which (i) would give rise to the
failure of the condition set forth in Section 3.01 and (ii) cannot be or has

 

47

--------------------------------------------------------------------------------


 

not been cured within twenty (20) business days after the giving of written
notice thereof to Seller by Buyer; or

 

(e)                                  by Seller upon written notice to Buyer in
the event of a breach by Buyer of any representation, warranty, covenant or
other agreement contained in this Agreement which (i) would give rise to the
failure of the condition set forth in Section 3.02 and (ii) cannot be or has not
been cured within twenty (20) business days after the giving of written notice
thereof to Buyer by Seller;

 

provided, however, that the party seeking termination pursuant to clause (c),
(d) or (e) is not in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

 

SECTION 13.02                               Return of Confidential Information. 
If the transactions contemplated by this Agreement are terminated as provided
herein:  all confidential information received by Buyer with respect to the
businesses of Seller and its Affiliates (including the Company and the Company
Subsidiaries) shall be treated in accordance with the Confidentiality Agreement,
which shall remain in full force and effect in accordance with its terms
notwithstanding the termination of this Agreement.

 

SECTION 13.03                               Consequences of Termination.  In the
event of valid termination by Seller or Buyer pursuant to Article XIII, written
notice thereof shall forthwith be given to the other party and the transactions
contemplated by this Agreement shall be terminated, without further action by
either party.  If this Agreement is validly terminated and the transactions
contemplated hereby are abandoned as described in this Article XIII, this
Agreement shall become void and of no further force or effect, except for the
provisions of (a) Section 7.01, (b) Section 8.03, (c) this Article XIII and
(d) Article XV (other than Section 15.10).  Nothing in this Article XIII shall
be deemed to release either party from any liability for any willful and
material breach of the terms and provisions of this Agreement or any fraud or
intentional misrepresentation.

 

ARTICLE XIV

 

Non-Survival of Representations

 

SECTION 14.01                               Non-Survival of Representations. 
None of (i) the representations or warranties or (ii) covenants or agreements to
the extent which by their terms contemplate performance before the Closing, in
this Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Closing.  This Section 14.01 shall not limit any covenant or
agreement of the parties to the extent which by its terms contemplates
performance after the Closing.

 

ARTICLE XV

 

Miscellaneous

 

SECTION 15.01                               Assignment.  This Agreement and the
rights and obligations hereunder shall not be assignable or transferable by
Buyer or Seller (including by operation of

 

48

--------------------------------------------------------------------------------


 

law in connection with a merger, or sale of substantially all the assets, of
Buyer or Seller) without the prior written consent of the other party hereto;
provided, however, that no assignment shall limit or affect the assignor’s
obligations hereunder.  Any attempted assignment in violation of this
Section 15.01 shall be void.  Notwithstanding the foregoing, Buyer may
(a) assign any or all of its rights and interests hereunder to one or more of
its Affiliates and designate one or more of its Affiliates to perform its
obligations hereunder, (b) assign its rights under this Agreement for collateral
security purposes to any lenders providing financing to Buyer or its Affiliates,
or (c) assign its rights under this Agreement to any person that, after the
Closing, acquires, directly or indirectly, the Company or any Company
Subsidiary; provided, however, that notwithstanding any such assignment, Buyer
shall remain responsible and liable for all representations, warranties,
liabilities, covenants, agreements and other obligations under and pursuant to
the terms of this Agreement and, if such assignment is prior to the Closing, the
Guaranty shall remain in full force and effect in accordance with its terms.

 

SECTION 15.02                               No Third Party Beneficiaries.  This
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder; provided; however, that the Buyer Released Parties
shall be third party beneficiaries with respect to Section 8.08, with the right
to enforce Section 8.08.

 

SECTION 15.03                               Fees and Expenses.  Whether or not
the purchase and sale of the Shares and the other transactions contemplated by
this Agreement and the other Transaction Documents are consummated, and except
as otherwise specifically provided in this Agreement (including in
Section 6.05), all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs or expenses; provided, that as a point of clarity, all such costs and
expenses of the Company and the Company Subsidiaries shall be the obligation of
Seller.  If any Transaction Expenses are not included in the calculation and
determination of Closing Date Amount and remain unpaid after the Closing, such
Transaction Expenses shall be obligations of the Seller from and after the
Closing, and the Seller shall promptly pay such Transaction Expenses to the
obligees thereof.

 

SECTION 15.04                               Specific Performance.  The parties
agree that irreparable damage would result and that the parties would not have
any adequate remedy at law if any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached or
threatened to be breached at or prior to the Closing.  It is accordingly agreed
that the parties shall be entitled to equitable relief, without the proof of
actual damages, including in the form of an injunction or injunctions or orders
for specific performance (including causing Buyer to enforce its rights under
any of the Equity Financing Commitments), subject to the other provisions of
this Section 15.04, in addition to all other remedies available to the parties
at law or in equity as a remedy for any such breach or threatened breach.  Each
party agrees to waive any requirement for the security or posting of any bond in
connection with any such equitable remedy; provided, however, that Seller shall
be entitled to seek and obtain specific performance to enforce Buyer’s
obligations to cause the Equity Financing to be funded in order to consummate
the purchase and sale of the Shares and the other transactions contemplated by
this Agreement and the other Transaction Documents only in the event that each
of the following conditions has been satisfied: (a) the conditions set forth in
Section 3.01 (other than conditions that by their nature are to be satisfied at
the Closing and are expected to be

 

49

--------------------------------------------------------------------------------


 

so satisfied at Closing) have been satisfied on the date the Closing should have
been consummated pursuant to the terms of this Agreement but for the failure of
the Equity Financing to be funded, and (b) Seller has irrevocably confirmed in
writing to Buyer that if the Equity Financing is funded, then the Closing will
occur.  If, prior to the End Date, any party brings any suit, action or
proceeding, in each case in accordance with Section 15.12, to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
the End Date shall automatically be extended by (A) the amount of time during
which such suit, action or proceeding is pending, plus twenty (20) business days
or (B) such other time period established by the court presiding over such suit,
action or proceeding, as the case may be.

 

SECTION 15.05                               Amendments.  No amendment,
modification or waiver in respect of this Agreement shall be effective unless it
shall be in writing and signed by duly authorized officers of both parties
hereto.

 

SECTION 15.06                               Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be delivered by hand or sent via e-mail (provided, that such e-mail
shall state that it is a notice delivered pursuant to this Section 15.06) or by
prepaid telex, cable or telecopy or sent, postage prepaid, by registered,
certified or express mail or reputable overnight courier service and shall be
deemed given when so delivered by hand, sent via e-mail, telexed, cabled or
telecopied, or if mailed, three (3) days after mailing (one (1) business day in
the case of express mail or overnight courier service), as follows:

 

(a)                                 if to Buyer,

 

ASPV Holdings, Inc.

c/o Kinderhook Industries, LLC

521 5th Avenue, 34th Floor

New York, NY 10175
Attention:  Robert Michalik; Corwynne Carruthers
Facsimile:  (212) 201-6790
E-mail:  rmichalik@kinderhook.com; ccarruthers@kinderhook.com

 

with a copy to (which shall not constitute notice to Buyer):

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:  Elazar Guttman

Facsimile:  (212) 446-6460
E-mail:  elazar.guttman@kirkland.com; and

 

(b)                                 if to Seller,

 

US Ecology, Inc.

 

50

--------------------------------------------------------------------------------


 

251 E. Front St., Suite 400
Boise, Idaho 83702
Attention:                 Wayne Ipsen, Vice President and Corporate Counsel
Facsimile:                 (208) 331-7900
E-mail: wayne.ipsen@usecology.com

 

with a copy to:

 

O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, California 94111
Attention: Paul Scrivano, Esq.

Facsimile: (415) 984-8701
E-mail: pscrivano@omm.com

 

SECTION 15.07                               Interpretation; Exhibits and the
Seller Disclosure Schedule; Definitions.  (a) The headings contained in this
Agreement, in the Seller Disclosure Schedule, in any Exhibit or Schedule hereto
and in the table of contents to this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this
Agreement.  The Seller Disclosure Schedule and all Exhibits, Annexes and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Each party has
participated in the drafting of this Agreement and there shall be no presumption
of construing ambiguity against the drafting person of this Agreement or any
provision hereof.  Any capitalized terms used in the Seller Disclosure Schedule
or any Exhibit, Annex or Schedule annexed hereto but not otherwise defined
therein, shall have the meaning as defined in this Agreement.  As used in this
Agreement, the words “include”, “includes” or “including” shall be deemed
followed by the words “without limitation”.  As used in this Agreement, the word
“or” shall not be exclusive, unless the context explicitly provides otherwise. 
The word “will” shall be construed to have the same meaning as the word
“shall”.  The phrase “to the extent” shall mean the extent or degree to which a
subject or thing extends, and shall not simply be construed to mean the word
“if”.

 

(b)                                 For all purposes hereof

 

“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person; and for the purposes of this
definition, “control” when used with respect to any specified person means the
power to direct the management and policies of such person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Annual Surcharge Payment” means a one (1) % surcharge required on an annual
basis for certain types of Remediation Funding Sources.

 

“business day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York or Boise, Idaho are authorized or
required by Applicable Law to close.

 

51

--------------------------------------------------------------------------------


 

“CapEx Adjustment” means an amount equal to the total amount of all growth
capital expenditures made by or on behalf of (including any growth capital
expenditures made by Seller for or on behalf of) the Company and the Company
Subsidiaries for the period beginning on the date of this Agreement and ending
as of the Effective Time approved or consented to in writing by Buyer).

 

“Cash” means, as of any time of determination, the sum of the fair market value
of all (expressed in United States dollars) cash and cash equivalents (including
marketable securities and short term investments) of the Company and Company
Subsidiaries, net of any overdrafts, as increased or decreased for any deposits
in transit and any outstanding checks, subject to the subsequent provisions of
this definition.  Cash shall not include any cash that is restricted in any way
as to its use that could reasonably be expected to result in the Company and
Company Subsidiaries not having the right to have sole control over such cash or
cash equivalents within thirty (30) days of the Closing (e.g., cash held in
escrow for indemnification purposes or subject to other limitations on spending
and/or use) (other than the escrow account related to the ASPV Merger Agreement,
the “Restricted Cash”).

 

“CERCLA” means the Federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

 

“Closing Date Amount” means (i) the Purchase Price, plus or minus (ii) the
amount by which Working Capital as of the close of the last complete fiscal
month of the Company immediately prior to the fiscal month immediately preceding
the month in which the Closing occurs (the “Estimated Working Capital”) (for
purposes of clarity, if the Closing occurs on October 1, 2015, then for purposes
of calculating Working Capital pursuant to this clause (ii) of the definition of
“Closing Date Amount”, Working Capital would be calculated as of the close of
August 2015) is greater than or is less than, as applicable, the WC Amount, plus
(iii) the Estimated CapEx Adjustment, plus (iv) the Estimated Closing Cash,
minus (v) the Estimated Closing Indebtedness, minus (vi) the Estimated
Transactions Expenses.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means any Intellectual Property Right that is
owned, used or held for use by the Company or any Company Subsidiary.

 

“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, registered to, or filed in the name of, the
Company or any Company Subsidiary.

 

“Contract” means any written legally binding agreement, contract, deed,
mortgage, lease, sublease, license, sublicense, deed, instrument, note,
indenture, or other legally binding commitment, undertaking or arrangement.

 

“Environmental Claim” means any suit, action, cause of action, claim, demand,
litigation, complaint, grievance, litigation matter, including any hearing, or
legal, administrative or arbitral proceeding before any court, arbitrator or
Governmental Entity, in each case, pursuant to Environmental Laws.

 

52

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all applicable statutes, laws (including
common law), regulations, ordinances, rules, orders or decrees in any such case
entered into, issued, or promulgated in final form prior to or as of the Closing
Date by any Governmental Entity, relating to public or worker health or safety
(regarding Hazardous Substances), pollution, protection of the environment,
preservation or reclamation of natural resources, or to the management or
Release of Hazardous Substances, including CERCLA, the Federal Water Pollution
Control Act, the Clean Air Act of 1970, the Toxic Substances Control Act of
1976, the Emergency Planning and Community Right to Know Act of 1986, the Safe
Drinking Water Act of 1974, the Hazardous Materials Transportation Act, and any
similar or implementing state or local law, and all amendments thereto or
regulations promulgated thereunder.

 

“Excluded Items” means (i) any obligations under operating leases, (ii) any
liability, obligation, responsibility or requirement relating to the closure or
post-closure care of a waste treatment, storage, disposal or management facility
or unit, including without limitation any such requirement under 40 C.F.R.
Part 264 or 265, (iii) any undrawn letters of credit, surety bonds, performance
bonds or similar instruments, as well as any financial assurances relating to or
in connection with the operations, site or remediation of the Rahway Site,
(iv) any note or other indebtedness issued by the Company or any Company
Subsidiary to any other Company Subsidiary or the Company, (v) trade payables
incurred in the ordinary course of business reasonably consistent with past
practice, (vi) any liability included in the determination of Working Capital
and (vii) any liability included in Transaction Expenses.

 

“GAAP” means United States generally accepted accounting principles.

 

“General Information Notice” means an initial notice to NJDEP as required
pursuant to ISRA.

 

“Hazardous Substance” means any hazardous or toxic material, substance or waste
that is regulated or for which liability may be imposed pursuant to any
Environmental Law.

 

“Indebtedness” of the Company and the Company Subsidiaries means as of any time
of determination, without duplication, (i) liabilities of the Company or any
Company Subsidiary for borrowed money indebtedness or indebtedness issued or
incurred in substitution or exchange for borrowed money indebtedness,
(ii) liabilities of the Company or any Company Subsidiary for borrowed money
debt evidenced by any debt instrument or debt security, in any such case for
borrowed money, (iii) liabilities of the Company or a Company Subsidiary for
capitalized leases to the extent recorded as such on the Company’s or the
Company Subsidiaries’ financial statements, if any, and (iv) liabilities of the
Company or a Company Subsidiary pursuant to a guarantee guaranteeing any
person’s obligations of the type described in clauses (i)-(iii) (in each case
(i.e., in the case of clauses (i)-(iv), including all principal, interest,
premiums, penalties, fees, expenses, indemnities and breakage costs). 
Notwithstanding the foregoing, “Indebtedness” shall not include the Excluded
Items.

 

“Intellectual Property Rights” means any or all worldwide rights, titles and
interests in, arising out of, or associated in the following: (i) inventions
(whether patentable or reduced to practice or not), patents and patent
applications, industrial designs and industrial design applications, and patent
disclosures, together with all reissues, continuations, continuations-in-

 

53

--------------------------------------------------------------------------------


 

part, revisions, divisionals, extensions, and reexaminations in connection
therewith; (ii) trade secrets and other proprietary or confidential information,
including know-how, technologies, processes, techniques, protocols, methods,
formulae, algorithms, compositions, industrial models, architectures, layouts,
designs, drawings, plans, specifications, methodologies, ideas, research and
development, technical data, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals, (ii) software
(including source code, object code, systems, tools, data, databases, firmware,
and related documentation), (iii) copyrights and copyrightable works and other
works of authorship, mask works, all databases and data collections and all
rights therein, all moral rights of authors and inventors, however denominated,
and all registrations, applications and renewals in connection therewith, and
all other rights corresponding thereto, , (iv) trademarks, trade names, designs,
trade dress, slogans, logos, service marks business names, corporate names, and
other indicia of origin, and registrations, applications and renewals therefor,
and all goodwill associated with any of the foregoing, and (v) all websites and
domain names, (vi) other proprietary and intellectual property rights and any
similar or equivalent rights to any of the foregoing anywhere in the world.

 

“ISRA” shall mean the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq.

 

“knowledge” means (i) with respect to Seller, the actual knowledge of Jeffrey
Feeler, Eric Gerratt, Mario Romero, and Mathew Dahl, and (ii) with respect to
Buyer, the actual knowledge of Corwynne Carruthers, Robert Michalik, Lou Galasso
III and Donna Miller.

 

“L&L Guaranty” means the Company’s guarantee of the L&L Mortgage.

 

“L&L Mortgage” shall mean the mortgage against the Rahway Site granted by L&L
Holdings, L.L.C. to Sovereign Bank dated September 24, 2003.

 

“Linden Site” means the site occupied by Allstate Power Vac, Inc., a New York
corporation, at 1045 Pennsylvania Avenue in Linden, New Jersey.

 

“LSRP” shall mean the qualified individual who has been issued a valid license
pursuant to the Site Remediation Reform Act, N.J.S.A. 58:10C-1, and the
implementing regulations, and who has been engaged in that capacity by the
Company or any Company Subsidiary with respect to pending ISRA case applicable
to the Rahway Site.

 

“Material Adverse Effect” means any event, occurrence, fact, circumstance,
condition, change in or effect that, individually or in the aggregate, with all
other circumstances, conditions, changes in or effects on the Company and the
Company Subsidiaries, has a material adverse effect on the results of
operations, assets (whether tangible or intangible) or liabilities or the
financial condition of the Company and the Company Subsidiaries, taken as a
whole excluding any event, occurrence, fact, circumstance, condition, change in
or effect relating to or arising from (i) any changes in applicable accounting
regulations or principles, Applicable Laws or regulations (including laws or
regulations relating to wrongful discharge, employment discrimination,
harassment, minimum wage, workplace health and safety or related matters),
(ii) any changes in interest rates or general (United States and/or the global)
economic conditions, (iii) any changes in financial, banking or securities
markets (including, without limitation, any disruption thereof and any decline
in the price of any security or any market index), (iv) any

 

54

--------------------------------------------------------------------------------


 

change generally applicable to the industries in which the Company or any
Company Subsidiary operates, (v) any national or international political or
social conditions, (vi) any failure by the Company or any Company Subsidiary to
meet any internal or published projections, forecasts or revenue or earnings
predictions for any period ending on or after the date hereof (it being
understood that the reasons or circumstances giving rise to such failure may,
unless otherwise excluded by another clause in this definition of “Material
Adverse Effect,” be taken into account in determining whether a Material Adverse
Effect has occurred or could reasonably be expected to occur), (vii) the entry
into and consummation of the transactions contemplated by this Agreement,
(viii) any action taken by Buyer, (ix) any action taken by the Company or any
Company Subsidiary at the request or with the consent of Buyer or pursuant to
this Agreement, any other Transaction Document or any other agreements entered
in connection therewith, (x) any national or international political or social
event or occurrence or material worsening or escalation thereof (including,
without limitation, acts of war or terrorism), and (xi) any matters of which
Buyer has actual (and not constructive) knowledge as of the date of this
Agreement, in each case (i.e., clauses (i) through (v) and clause (x) above),
only to the extent that such factors do not affect the Company and the Company
Subsidiaries (taken as a whole) in a materially disproportionate manner as
compared to their competitors.

 

“NJDEP” means the New Jersey Department of Environmental Protection.

 

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

“Post-Acquisition Remediation Obligations” means environmental investigatory,
corrective or remedial obligations to the extent the facts, events or conditions
underlying such obligations first arose or first existed between June 18, 2014
and the Closing Date, except to the extent Mr. Lou Galasso III had knowledge of
any such obligations prior to the Closing Date.

 

“Pre-Acquisition Remediation Obligations” means environmental investigatory,
corrective or remedial obligations (i) that existed on or prior to June 18,
2014, (ii) to the extent the facts, events or conditions underlying such
obligations first arose or first existed from and after the Closing Date or
(iii) to the extent that (a) Mr. Lou Galasso III had knowledge of any such
obligations prior to the Closing Date and (b) Seller had no knowledge of any
such obligations prior to Closing.

 

“Prime Rate” means the rate of interest from time to time publicly announced by
Citibank, N.A. in its New York office as its prime or base rate, calculated on
the basis of the actual number of days elapsed over three hundred sixty-five
(365).

 

“Rahway Site” shall mean the site occupied by Allstate Power Vac, Inc., a New
York corporation, located at 923 E. Hazelwood Avenue, Rahway, New Jersey.

 

“Registered Intellectual Property” means all United States, international and
foreign: (i) patents and patent applications (including provisional
applications); (ii) registered trademarks and applications to register
trademarks; (iii) registered domain names; (iv) registered copyrights and
applications for copyright registration; and (v) any other Intellectual Property
Right that is

 

55

--------------------------------------------------------------------------------


 

the subject of an application, certificate, filing, registration or other
document issued, filed with, or recorded by any Governmental Entity.

 

“Release” and “Released” shall mean any release, spill, emission, leaking,
pumping, pouring, emptying, escaping, dumping, injection, deposit, disposal,
discharge, dispersal, leaching or migration into or through the indoor or
outdoor environment or into, through or out of any property, including the
movement of Hazardous Substances through or in the air, soil, surface water,
ground water or property and the abandonment or discarding of barrels,
containers and other closed receptacles containing any Hazardous Substance.

 

“Remedial Action” means all actions, whether voluntary or involuntary, to
(i) clean up, remove, treat, cover or in any other way remediate any Release of,
or contamination by, Hazardous Substances; (ii) prevent the Release of Hazardous
Substances, including so that they do not migrate or endanger or threaten to
endanger public health or welfare or the environment; or (iii) perform studies,
investigations, and monitoring related to any Release, presence or potential
presence of Hazardous Substances (including any post-remediation studies or
monitoring); provided, however, that with respect to properties located in the
State of New Jersey, including the Rahway Site, “Remedial Action” shall only
include such actions described above to the extent required under Environmental
Laws.

 

“Remediation Certification” means a certification pursuant to ISRA which, when
submitted to the NJDEP by the owner or operator of an industrial establishment,
authorizes the transfer of ownership of an ISRA subject property prior to the
approval of a Response Action Outcome by an LSRP and identifies the party
agreeing to be responsible for the conduct of the remediation.

 

“Remediation Funding Source” means any of the funding sources promulgated by
NJDEP in N.J.A.C. 7:26C-7 et seq. as required for the filing of a Remediation
Certification.

 

“Response Action Outcome” means a written determination by an LSRP substantially
to the effect that, based on an evaluation of the historical use of the property
and any other investigations or actions the LSRP deems necessary, there are no
contaminants present at a property, or at any other site to which a Release
originating at such property has migrated except for (i) contaminants that are
not required by Environmental Law to be remediated, including, without
limitation, by reason of the nature or extent of the contaminants and
(ii) contaminants that have been remediated to the extent required by
Environmental Laws.

 

“Seller Accounting Policies” means solely the principles used by the Company in
the Working Capital Accounts.

 

“Solid Waste Utility Control Act” means the Solid Waste Utility Control Act of
the State of New Jersey.

 

“Solid Waste Management Act” means the Solid Waste Management Act of the State
of New Jersey.

 

“Solvent”, when used with respect to any person, means that, as of any date of
determination, (a) the amount of the “fair saleable value” of the assets of such
person (or group

 

56

--------------------------------------------------------------------------------


 

of persons on a combined basis) on a going concern basis will, as of such date,
exceed the amount that will be required to pay the probable liabilities of such
person (or group of persons on a combined basis) on its existing debts
(including contingent liabilities) as such debts become absolute and matured,
(b) such person (or group of persons on a combined basis) will not have, as of
such date, an unreasonably small amount of capital for the operation of the
businesses in which it is engaged or proposed to be engaged following such date
and (c) such person (or group of persons on a combined basis) will be able to
pay its liabilities, including contingent and other liabilities, as they
mature.  For purposes of this definition, each of the phrases “not have an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged or proposed to be engaged” and “able to pay its liabilities,
including contingent and other liabilities, as they mature” means that such
person will be able to generate enough cash from operations, asset dispositions
or refinancing, or a combination thereof, to meet its obligations as they become
due.

 

“Tax” or “Taxes” shall mean  (i) all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments imposed by any taxing
authority, including without limitation all income, gross receipts, capital,
sales, use, ad valorem, value added, transfer, franchise, profits, escheat,
inventory, capital stock, license, withholding, environmental, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property, unclaimed property, estimated taxes and any other taxes, customs
duties, fees, assessments and charges of any kind whatsoever, (ii) all interest,
penalties, fines, additions to Tax or additional amounts imposed by any
Governmental Entity in connection with any item described in clause (i) and
(iii) any liability in respect of any items described in clauses (i) or
(ii) payable by reason of any contract, assumption, transferee liability,
operation of law, Treasury Regulation Section 1.1502-6 (or any predecessor or
successor thereof of any analogous or similar provision of Tax Law) or
otherwise.

 

“Tax Return” means any return, report, form or statement filed or required to be
filed with respect to any Tax, including any attachment thereto or amendment
thereof.

 

“Transaction Documents” means this Agreement and the Equity Financing
Commitment.

 

“Transaction Expenses” means (without duplication and solely to the extent any
of the following obligations remain outstanding immediately prior to the
Effective Time) any and all (to the extent requested, approved or consented to,
in each case, whether or not in writing, by U.S. Ecology, Inc., any of its
subsidiaries (other than the Company and the Company Subsidiaries) or their
respective officers, directors or other employees who hold management positions)
(i) investment banking fees incurred by the Company or any Company Subsidiary in
connection with the transactions contemplated by this Agreement, and (ii) legal,
accounting and other advisory (e.g., investment banking, legal or accounting)
expenses incurred by the Company or any Company Subsidiary in connection with
the transactions contemplated by this Agreement, including the fees of
O’Melveny & Myers LLP, in any case, incurred prior to the Closing Date, in each
case of clauses (i) and (ii) above, that were entered into or incurred for the
period beginning on June 18, 2014 and ending on the Closing Date; provided, that
Transaction Expenses shall not include any fees, costs or expenses in connection
with the evaluation of this Agreement and the transactions contemplated hereby
by Mr. Lou Galasso III, on his own behalf (and not at the request of U.S.
Ecology, Inc., any of its subsidiaries (other than the Company and

 

57

--------------------------------------------------------------------------------


 

the Company Subsidiaries) or their respective officers, directors or other
employees who hold management positions).  For the avoidance of doubt, to the
extent US Ecology, Inc. or its Affiliates (other than the Company and the
Company Subsidiaries) pays or is obligated to pay any such expenses, such
expenses shall not constitute Transaction Expenses.

 

(c)                                  The following terms have the meanings given
such terms in the Sections set forth below:

 

Term

 

Section

 

 

 

Accounting Firm

 

SECTION 2.02(a)(iii)

Accounting Services

 

SECTION 8.09(a)

Adjusted Purchase Price

 

SECTION 2.02(b)

Agreement

 

Preamble

Applicable Law

 

SECTION 4.17(a)

ASPV Acquisition Documents

 

SECTION 5.03

ASPV Merger Agreement

 

SECTION 5.03

Assets

 

SECTION 4.10

Balance Sheet

 

SECTION 4.07

Bankruptcy and Equity Exception

 

SECTION 4.01

Benefit Plans

 

SECTION 4.15(a)

Buyer

 

Preamble

Buyer Accounting Services

 

SECTION 8.09(e)

Buyer Released Party

 

SECTION 8.08

Buyer Releasing Party

 

SECTION 8.08

Buyer Savings Plan

 

SECTION 8.07(e)

Buyer Service Providers

 

SECTION 8.09(e)

Buyer Service Termination Notice

 

SECTION 8.09(e)

Closing

 

SECTION 2.01(a)

Closing Cash

 

SECTION 2.02(a)

Closing Date

 

SECTION 2.01(a)

Closing Indebtedness

 

SECTION 2.02(a)

Closing Transaction Expenses

 

SECTION 2.02(a)

Closing Working Capital

 

SECTION 2.02(a)

Company

 

Recitals

Company Plans

 

SECTION 4.15(a)

Company Property

 

SECTION 4.11(c)

Company Subsidiary

 

SECTION 4.06(a)

Confidentiality Agreement

 

SECTION 7.01(a)

Continuing Employee

 

SECTION 8.07(a)

control

 

SECTION 15.07(b)

Customer Service Contracts

 

SECTION 4.19(g)

Disposal Services

 

SECTION 8.10

Effective Time

 

SECTION 2.01(a)

End Date

 

SECTION 13.01(c)

Environmental Matters

 

SECTION 4.19(l)

Environmental Permits

 

SECTION 4.19(b)

 

58

--------------------------------------------------------------------------------


 

Equity Financing

 

SECTION 6.05

Equity Financing Commitment

 

SECTION 6.05

ERISA

 

SECTION 4.15(a)

ERISA Affiliate

 

SECTION 4.15(d)

Estimated CapEx Adjustment

 

SECTION 2.01(b)

Estimated Closing Cash

 

SECTION 2.01(b)

Estimated Closing Indebtedness

 

SECTION 2.01(b)

Estimated Transaction Expenses

 

SECTION 2.01(b)

Estimated Working Capital

 

SECTION 15.07(b)

Financial Statements

 

SECTION 4.07

Governmental Entity

 

SECTION 4.02(b)

Guarantor

 

SECTION 6.06

Guaranty

 

SECTION 6.06

Human Resource Services

 

SECTION 8.09(a)

Insurance Policies

 

SECTION 4.22(a)

IT Services

 

SECTION 8.09(a)

Leased Property

 

SECTION 4.11(b)

Liens

 

SECTION 4.02(a)

Material Contracts

 

SECTION 4.13(t)

Multiemployer Plan

 

SECTION 4.15(e)

NAICS

 

SECTION 4.19(j)

Names

 

SECTION 7.03

Notice of Disagreement

 

SECTION 2.02(a)(ii)

Orders

 

SECTION 4.14

Owned Real Property

 

SECTION 4.11(a)

Payment Period

 

SECTION 8.09(b)

Permits

 

SECTION 4.17(b)

Permitted Liens

 

SECTION 4.10

Pre-Closing Tax Period

 

SECTION 12.01

Pre-Closing Transfers

 

SECTION 5.02(c)

Proceedings

 

SECTION 4.14

Purchase Price

 

SECTION 1.01

Records

 

SECTION 8.05(a)

Restricted Cash

 

SECTION 15.07(b)

Scheduled Consent

 

SECTION 8.01

Seller

 

Preamble

Seller Confidential Information

 

SECTION 7.01(b)

Seller Disclosure Schedule

 

Article IV

Seller Plans

 

SECTION 4.15(a)

Seller Released Party

 

SECTION 8.08

Seller Releasing Party

 

SECTION 8.08

Seller Savings Plan

 

SECTION 8.07(e)

Service Providers

 

SECTION 8.09(a)

Service Termination Notice

 

SECTION 8.09(b)

Services

 

SECTION 8.09(a)

Shares

 

Recitals

 

59

--------------------------------------------------------------------------------


 

Sponsor Fund

 

SECTION 6.05

Statement

 

SECTION 2.02(a)(i)

Transfer Taxes

 

SECTION 12.04

WC Amount

 

SECTION 2.02(b)

Whitman

 

SECTION 11.01(c)

Working Capital

 

SECTION 2.02(c)

Working Capital Accounts

 

SECTION 2.02(c)

Working Capital Adjustment

 

SECTION 2.02(b)

 

SECTION 15.08                               Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more such
counterparts have been signed by each of the parties and delivered to the other
party.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or scanned pages shall be effective as delivery of a
manually executed counterpart to this Agreement.

 

SECTION 15.09                               Entire Agreement.  This Agreement,
the other Transaction Documents and the Confidentiality Agreement contain the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.

 

SECTION 15.10                               Brokers.  Each party hereto hereby
represents and warrants that (a) no brokers or finders that have acted for such
party in connection with this Agreement or the transactions contemplated hereby
or that may be entitled to any brokerage fee, finder’s fee or commission in
respect thereof and (b) each party shall pay all fees or commissions which may
be payable to the firm so named with respect to such party.

 

SECTION 15.11                               Severability.  If any provision of
this Agreement (or any portion thereof) or the application of any such provision
(or any portion thereof) to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion thereof) or the application of such
provision to any other persons or circumstances.

 

SECTION 15.12                               Consent to Jurisdiction.  Each of
Buyer and Seller irrevocably submits to the exclusive jurisdiction of (a) the
Court of Chancery of the State of Delaware, New Castle County, and (b) the
United States District Court for the District of Delaware, sitting in
Wilmington, Delaware, for the purposes of any suit, action or other proceeding
arising out of this Agreement, the other Transaction Documents or any
transaction contemplated hereby.  Each of Buyer and Seller agrees to commence
any action, suit or proceeding relating hereto either in the United States
District Court for the District of Delaware sitting in Wilmington, Delaware or
if such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Chancery Court of the State of Delaware, New
Castle County.  Each of Buyer and Seller further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to

 

60

--------------------------------------------------------------------------------


 

jurisdiction in this Section 15.12; provided, that nothing in this Section 15.12
shall affect the right of any party to serve legal process in any manner
permitted by Applicable Law.  Each of Buyer and Seller irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (i) the Chancery Court of the State of Delaware, New Castle County, or
(ii) the United States District Court for the District of Delaware sitting in
Wilmington, Delaware, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

SECTION 15.13                               Waiver of Jury Trial.  Each party
hereto hereby waives to the fullest extent permitted by Applicable Law, any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Agreement or any of
the other Transaction Documents.  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other
Transaction Documents, as applicable, by, among other things, the mutual waivers
and certifications in this Section 15.13.

 

SECTION 15.14                               GOVERNING LAW.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.

 

SECTION 15.15                               Non-Recourse.  This Agreement may
only be enforced against, and any claim or cause of action based upon, arising
out of, or related to this Agreement may only be brought against the entities
that are expressly named as parties hereto and then only with respect to the
specific obligations set forth herein with respect to such party.  Except to the
extent a named party to this Agreement (and then only to the extent of the
specific obligations undertaken by such named party in this Agreement and not
otherwise), no past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of any party hereto under this Agreement or for any claim based
on, in respect of, or by reason of, the transactions contemplated hereby.

 

[Signature page follows.]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

 

EQ INDUSTRIAL SERVICES, INC.,

 

 

 

 

 

By

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

 

ASPV HOLDINGS, INC.,

 

 

 

 

 

By

/s/ Corwynne Carruthers

 

 

Name: Corwynne Carruthers

 

 

Title: Vice President

 

62

--------------------------------------------------------------------------------